Exhibit 10.3
 
AGREEMENT AND PLAN OF MERGER
by and among
Energy West, Incorporated
An Acquisition Subsidiary
and
Great Plains Land Development Company, LTD.
and
Richard M. Osborne, Trustee
Dated as of June 29, 2009

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                    1.    
DEFINITIONS
    1            
1.1. Defined Terms
    2          
1.2. Construction of Certain Terms and Phrases
    9          
 
          2.    
THE MERGERS
    9            
2.1. The Merger
    9          
2.2. The Closing
    10          
2.3. Effective Time
    10          
2.4. Effects of Merger
    10          
2.5. Articles of Organization of the Surviving Corporation
    10          
2.6. Operating Agreement of the Surviving Corporation
    10          
2.7. Directors and Officers of the Surviving Corporation
    10          
2.8. Effect on Company Interests
    11          
2.9. Change in Interests
    11          
2.10. Exchange Procdures
    12          
2.11. No Further Ownership Rights or Claims Relating to Company Interests
    12          
2.12. No Fractional Shares of Parent Common Stock
    12          
2.13. Lost Certificates
    12          
2.14. Withholding Rights
    12          
2.15. Further Assurances
    13          
2.16. Unit Transfer Books
    13          
 
          3.    
PRE-CLOSING COVENANTS AND UNDERTAKINGS
    13            
3.1. Satisfaction of Closing Conditions
    13          
3.2. Conduct of the Business of the Company and Subsidiaries Prior to Closing
    13          
3.3. Consents and Approvals
    15          
3.4. Access, Information and Confidentiality
    16          
3.5. Delivery of Financial Statements
    17          
3.6. Public Announcements
    17          
 
          4.    
ADDITIONAL AGREEMENTS
    18            
4.1. Tax Matters
    18          
4.2. Employee and Benefit Matters
    20          
4.3. Guaranties or Bonds
    21          
4.4. Agreement Not to Solicit Employees
    21          
4.5. Insurance Claims
    21          
 
          5.    
REPRESENTATIONS AND WARRANTIES OF RMO REGARDING THE COMPANY
    22            
5.1. Organization and Good Standing of the Company; Foreign Qualifications
    22          
5.2. Capitalization of the Company
    22          
5.3. Financial Statements; Undisclosed Liabilities
    23  

i



--------------------------------------------------------------------------------



 



                         
5.4. Taxes
    23          
5.5. Tangible Personal Property
    23          
5.6. Agreement Related to Other Instruments; Consents
    24          
5.7. Absence of Changes
    24          
5.8. Material Claims
    25          
5.9. Permits; Compliance With Laws
    25          
5.10. Real Property
    25          
5.11. Intellectual Property; Software
    27          
5.12. Material Contracts
    27          
5.13. Labor Matters
    29          
5.14. ERISA and Related Matters
    29          
5.15. Guaranties or Bonds
    29          
5.16. Employees
    30          
5.17. Environmental Matters
    30          
5.18. Insurance Coverage
    31          
5.19. Governmental Filings: No Violations
    31          
5.20. Accounts Receivable
    32          
5.21. Gratuitous Payments
    32          
5.22. Disclosures
    33          
5.23. Litigation
    33          
5.24. Brokers and Finders
    33          
5.25. Regulatory Proceedings
    33          
 
          6.    
REPRESENTATIONS AND WARRANTIES OF RMO REGARDING THE COMPANY, AND THE COMPANY
INTERESTS
    33            
6.1. Power and Authority; Enforceability
    34          
6.2. No Violation or Conflict by RMO or the Company
    34          
6.3. RMO and the Company Governmental Approvals
    34          
6.4. Title to the Company Interests
    34          
6.5. Litigation Against RMO or the Company
    35          
6.6. Taxes
    35          
6.7. Investment
    35          
 
          7.    
REPRESENTATIONS AND WARRANTIES OF PARENT
    36            
7.1. Organization and Standing
    36          
7.2. Corporate Power and Authority; Enforceability
    36          
7.3. No Violation or Conflict by Parent
    36          
7.4. Parent Governmental Approvals
    36          
7.5. Litigation Against Parent
    37          
7.6. Purchase for Investment
    37          
7.7. Knowledge of Inaccuracies
    37          
7.8. Investigations
    38          
 
          8.    
CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT
    38            
8.1. Representations True at the Closing
    38          
8.2. Covenants of RMO
    38  

ii



--------------------------------------------------------------------------------



 



                         
8.3. No Injunction, Etc.
    38          
8.4. Consents, Approvals and Waivers
    38          
8.5. Absence of Material Adverse Effect
    39          
8.6. Consummation of Mergers pursuant to Other Merger Agreement
    39          
 
          9.    
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF RMO AND THE COMPANY
    39            
9.1. Representations True at Closing
    39          
9.2. Covenants of Parent
    39          
9.3. No Injunction, Etc.
    39          
9.4. Consents, Approvals and Waivers
    40          
9.5. Consummation of Mergers pursuant to Other Merger Agreement
    40          
 
          10.    
TRANSACTIONS AT CLOSING
    40            
10.1. Transactions at Closing
    40          
 
          11.    
SURVIVAL OF REPRESENTATION AND WARRANTIES; INDEMNIFICATION
    41            
11.1. Survival of Representations, Warranties and Agreements
    42          
11.2. Agreements to Indemnify Parent Indemnitees
    42          
11.3. Agreements to Indemnify the Shareholder Indemnitees
    42          
11.4. Recoveries
    43          
11.5. Survival
    43          
11.6. Notice and Defense of Actions
    43          
11.7. Exclusive Remedy
    45          
11.8. Treatment
    45          
 
          12.    
TERMINATION
    46            
12.1. Method of Termination
    46          
12.2. Procedure and Effect of Termination
    46          
 
          13.    
GENERAL PROVISIONS
    47            
13.1. Notices
    47          
13.2. Brokers
    48          
13.3. Expenses
    49          
13.4. Further Assurances
    49          
13.5. Attribution of Knowledge
    49          
13.6. Waiver
    49          
13.7. Assignment; Binding Effect; No Third-Party Beneficiaries
    50          
13.8. Headings
    50          
13.9. Entire Agreement
    50          
13.10. Modifications
    50          
13.11. Governing Law
    50          
13.12. Severability
    50          
13.13. Counterparts
    51          
13.14. Exhibits and Schedules Incorporated
    51  

iii



--------------------------------------------------------------------------------



 



                         
13.15. Joint Preparation
    51          
13.16. Performance by Affiliates
    51          
13.17. Consent to Jurisdiction; Waivers of Trial by Jury
    51  

iv



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
Exhibit A
  Form of RMO’s and the Company’s Closing Certificate
 
   
Exhibit B
  Form of Parent’s Closing Certificate

v



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES

         
The Schedules of the Other Merger Agreement and this Agreement shall be the
same.
  Schedule 3.2(j)  
Pre-Closing Employee Payment Issues
  Schedule 3.2(k)  
Pre-Closing Company and Non-Company Affiliate Agreements
  Schedule 4.2.1  
The Company’s Employees
  Schedule 4.2.2  
NEO and Orwell Vacation and Sick Leave Policy
  Schedule 5.2.1  
Ownership of Company Interests
  Schedule 5.3.1  
Financial Statements
  Schedule 5.3.2.1  
Assumed Debt
  Schedule 5.3.2.2  
Undisclosed Liabilities
  Schedule 5.4  
Taxes
  Schedule 5.5.1  
Tangible Personal Property
  Schedule 5.5.2  
Company’s Procedure to Collect Accounts Receivable
  Schedule 5.7  
Absence of Changes
  Schedule 5.8  
Material Claims
  Schedule 5.9  
Permits; Compliance with Laws
  Schedule 5.10.1  
Owned Real Property
  Schedule 5.10.2  
Leased Real Property
  Schedule 5.10.3  
Real Property Matters
  Schedule 5.11.1  
Intellectual Property
  Schedule 5.11.2(a)  
The Company’s Software
  Schedule 5.11.2(b)  
Non-Company Affiliates’ Software
  Schedule 5.12  
Material Contracts
  Schedule 5.13  
Labor Matters
  Schedule 5.14  
ERISA and Related Matters
  Schedule 5.15  
Guaranties or Bonds
  Schedule 5.16  
Employees
  Schedule 5.17  
Environmental Compliance
  Schedule 5.18  
Insurance Coverage
  Schedule 5.19  
Government Filings
  Schedule 5.20  
Accounts Receivable
  Schedule 6.2  
No Violation or Conflict by RMO or the Company
  Schedule 6.4  
Title to the Company Interests
  Schedule 6.5  
Litigation Against RMO or the Company
  Schedule 7.3  
No Violation or Conflict by Parent
  Schedule 7.4  
Parent Governmental Approvals

vi



--------------------------------------------------------------------------------



 



      Schedule 13.5(a)  
Attribution of Knowledge for RMO
  Schedule 13.5(b)  
Attribution of Knowledge for Parent

vii



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is entered into as of
this 29th day of June, 2009 (the “Effective Date”), by and among Energy West,
Incorporated, a corporation incorporated under the laws of the State of Montana
(“Parent”), one-to-be-formed wholly-owned Ohio subsidiary limited liability
company of Parent (the “Acquisition Sub”), Great Plains Land Development
Company, LTD, an Ohio limited liability company (“GPL” or the “Company”), and
RICHARD M. OSBORNE, TRUSTEE (“RMO” or the “Member”) of the Richard M. Osborne
Trust, the sole member of GPL.
W I T N E S S E T H:
     WHEREAS, the Member owns one hundred percent (100%) of the outstanding
limited liability company membership interests or units of GPL (the “Company
Interests”);
     WHEREAS, Parent is a regulated utility company whose service area includes
Montana, Wyoming, Maine, and North Carolina;
     WHEREAS, Parent has entered into a merger agreement as of even date
herewith with Lightning Pipeline Company, Inc. (“Lightning”), Great Plains
Natural Gas Company (“Great Plains”) and Brainard Gas Corp. (“BGC”), each an
affiliate of GPL (the “Other Merger Agreement”);
     WHEREAS, GPL leases its real estate to a subsidiary of Great Plains; and
     WHEREAS, Board of Directors of Parent and the sole Member of the Company
have determined that a business combination between Parent and the Company is
fair to and in the best interests of their respective stockholders/member and
presents an opportunity for their respective companies to achieve long-term
strategic and financial benefits, and accordingly have agreed to effect a
business combination under the terms and subject to the conditions set forth in
this Agreement, have approved this Agreement and have declared this Agreement
and the Merger advisable;
     WHEREAS, in furtherance of the foregoing, the Board of Directors of Parent
and the sole Member of the Company have approved this Agreement and the Merger,
upon the terms and subject to the conditions of this Agreement, pursuant to
which the Company Interests issued and outstanding immediately prior to the
Effective Time will be converted into the right to receive shares of common
stock, par value $0.15 per share, of Parent (“Parent Common Stock”)as set forth
in Section 2.
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreement set forth in this
Agreement, and intending to be legally bound hereby, the parties agree as
follows:
1. DEFINITIONS

 



--------------------------------------------------------------------------------



 



     1.1. Defined Terms.
     As used herein, the following terms shall have the following meanings
unless the context otherwise requires:
     “Accounts Receivable” means any and all accounts receivable of the Company,
as the term “accounts receivable” is understood under GAAP.
     “Accrued Tax Liability” means the aggregate amount of Tax liabilities
(including deferred Taxes) of the Company as reflected on the Closing Date
balance sheet.
     “Action” has the meaning set forth in Section 11.6.1.
     “Affiliate” means (a) with respect to RMO and the Company; and (b) with
respect to any other Person, any Person that, directly or indirectly, through
one or more intermediaries, Controls, is Controlled by, or is under common
Control with, such first Person. For purposes of this definition and this
Agreement, the Company shall be deemed to be an Affiliate of the Member prior to
the Closing and an Affiliate of Parent from and after the Closing.
     “Agreement” has the meaning set forth in the Preamble.
     “Articles of Merger” has the meaning set forth in Section 2.3.
     “Assets” means all of the assets, rights, interests, contract rights,
accounts, claims, credits, franchises and properties of the Company, whether
real, personal, tangible or intangible.
     “Assumed Debt” means all long term debt obligations, including loans from
RMO, of the Company, incurred in the Ordinary Course of Business, as reflected
on the balance sheet of the Company for the month preceding the Closing;
provided that if the Assumed Debt at Closing does not exceed $884,366.97.
     “Average Closing Price” means the average of the closing prices per share
of the Parent Common Stock as reported on Nasdaq for the twenty (20) consecutive
trading days ending seven (7) calendar days before the Closing Date.
     “Benefit Plan” means: (a) each “employee benefit plan,” as such term is
defined in Section 3(3) of ERISA, (b) each plan that would be an “employee
benefit plan”, as such term is defined in Section 3(3) of ERISA, if it was
subject to ERISA, such as foreign plans and plans for directors, (c) each unit
bonus, unit ownership, option, unit purchase, membership unit appreciation
rights, phantom unit, or other unit plan (whether qualified or nonqualified),
and (d) each bonus or incentive compensation plan; provided, however, the term
“Benefit Plan” shall not include (i) routine employment policies and procedures
or payroll plans developed and applied in the ordinary course of business and
consistent with past practice, including wage, vacation, holiday, and sick or
other leave policies, (ii) workers’ compensation insurance, and (iii) directors’
and officers’ liability insurance.
     “Business Day” means any day excluding Saturday, Sunday and any day that is
a legal holiday in the State of Ohio.

2



--------------------------------------------------------------------------------



 



     “CERCLA” has the meaning given to it in the definition of “Environmental
Law.”
     “Closing” has the meaning set forth in Section 2.2.
     “Closing Date” has the meaning set forth in Section 2.2.
     “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder (the “Treasury Regulations”).
     “Company” has the meaning set forth in the Preamble.
     “Company Interests” has the meaning set forth in the Preamble.
     “Company’s Employees” has the meaning set forth in Section 4.2.1.
     “Company Insurance Policies” means policies of insurance with insurance
carriers and contractual arrangements with insurance adjusters maintained by the
Company or by any Non-Company Affiliate that covers the Company or Member prior
to the Closing.
     “Company Plans” means each Benefit Plan (other than the Member Plans) that
is sponsored or maintained as of the date of this Agreement by the Company, for
the benefit of any of its current or former manager, members, officers or
employees.
     “Confidential Information” means (a) all information concerning a party
hereto and/or its Affiliates furnished to another party hereto or any director,
member, officer, employee, agent, advisor, or other representative (a
“Representative”) of such receiving party or any of its Affiliates in writing,
orally or electronically by such disclosing party or any Representative of such
disclosing party or any of its Affiliates in connection with this Agreement or
the transactions contemplated herein, whether before or after the date hereof,
including, but not limited to, any such information (i) concerning the business,
financial condition, operations, products, services, assets, customers,
forecasts and/or liabilities of such disclosing party and/or its Affiliates,
(ii) which relates to technologies, intellectual property or capital, models,
concepts, or ideas of such disclosing party and/or its Affiliates, (iii) of
third parties that such disclosing party and/or its Affiliates is required under
applicable Law or contracts to keep confidential, or (iv) that has been clearly
identified as confidential; and (b) terms and conditions of this Agreement and
any other agreement entered into pursuant hereto, the fact that the parties
hereto have entered into this Agreement, and that this Agreement exists;
provided, however, the term “Confidential Information” shall not include
information that: (i) is already known or in the possession of such receiving
party at the time of disclosure, as evidenced by such receiving party’s written
documentation, unless received or obtained as confidential information;
(ii) becomes subsequently available to such receiving party on a
non-confidential basis from a source not known or reasonably suspected by such
receiving party to be bound by a confidentiality agreement or secrecy obligation
owed to such disclosing party; (iii) is or becomes generally available to the
public other than as a result of a breach of Section 3.4.2 by such receiving
party or any Representative of such receiving party or any of its Affiliates; or
(iv) is independently developed by such receiving party without use, directly or
indirectly, of Confidential Information of such disclosing party, as evidenced
by such receiving party’s written documentation; provided further, however, if
only a portion of the Confidential Information falls

3



--------------------------------------------------------------------------------



 



under one of the foregoing exceptions, then only that portion shall not be
deemed Confidential Information.
     “Consolidated” means: (i) with respect to the financial statement(s) of the
Company and any Affiliates, the presentation of the results of operations and
the financial position of the Company and the Affiliates essentially as if the
Company and the Affiliates were a single company with one or more branches or
divisions; and (ii) with respect to any financial item(s) of the Company and the
Affiliates, the presentation of such item(s) essentially as if the Company and
the Affiliates were a single company with one or more branches or divisions, in
each case as determined in accordance with GAAP (whether or not the Company and
the Affiliates would in fact be Consolidated under GAAP).
     “Consolidated Income Tax Returns” means any Income Tax Returns filed for
any consolidated, combined or unitary group of corporations under federal, state
or local laws, the common parent of which is RMO.
     “Contract” means any legally binding obligation or agreement (other than a
Benefit Plan) to which the Company is a party, whether or not reduced to
writing, and specifically including but not limited to any note, bond, mortgage,
lease of real or personal property, license agreement, construction contract,
subcontract, engineering contract, guarantee, suretyship agreement, pledge
agreement, indemnity, joint venture or partnership agreement, confidentiality
agreement, non-competition agreement, insurance contract, employment agreement
or other contract or agreement.
     “Control” means (a) possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of a Person, whether
through the ownership of voting securities, as a trustee or executor, by
contract or credit arrangement or otherwise, or (b) the ownership of more than
fifty percent (50%) of the equity interest in a Person.
     “Deductible” has the meaning set forth in Section 11.5.
     “Default” shall mean (a) a material breach or default, or (b) the
occurrence of an event that with the passage of time or the giving of notice or
both would constitute a material breach or default.
     “DOJ” means the United States Department of Justice.
     “Dollar” or “$” means the lawful currency of the United States.
     “Effective Time” has the meaning set forth in Section 2.3.
     “Environmental Law” means any federal, state, provincial or local law,
statute, ordinance, rule, regulation, or order relating to the protection of the
environment, including the Comprehensive Environmental Response, Compensation,
and Liability Act (42 U.S.C. § 9601 et seq.) (“CERCLA”), the Hazardous Material
Transportation Act (49 U.S.C. § 1801 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act
(33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),

4



--------------------------------------------------------------------------------



 



the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and the Safe
Drinking Water Act (42 U.S.C. § 300 et seq.), as amended or supplemented, that
is in effect on the Closing Date.
     “Exchange Ratio” has the meaning set forth in Section 2.8(a).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “FERC” means the United States Federal Energy Regulatory Commission.
     “Financial Statements” means the Year-End Financial Statements.
     “FIRPTA Certificate” means a certificate, as described in Treasury
Regulation Section 1.1445-2(b)(2), which is signed under penalties of perjury by
RMO, and which (i) certifies that RMO is not “foreign persons,” as defined in
Treasury Regulation Section 1.1445-2(b)(2), and (ii) provides RMO’s name,
identifying number (as defined in Section 6109 of the Code), and office address.
     “FTC” means the United States Federal Trade Commission.
     “GAAP” means generally accepted accounting principles as recognized by the
American Institute of Certified Public Accountants, as in effect from time to
time.
     “Governmental Authority” means any nation, province, state, county,
municipality and any other political subdivision of any of the foregoing, and
any Person exercising executive, legislative, regulatory or administrative
functions of or pertaining to government, including MPSC, WPSC, PPUC, FERC, FTC,
DOJ, PUCO, SEC and IRS.
     “Guaranty or Bond” means any guaranty, letter of credit, surety bond and
any other similar material agreement or arrangement pursuant to which RMO or one
or more Non-Company Affiliates has obligations with respect to any obligations
of the Company, and any security or collateral furnished in connection with any
such guaranty, letter of credit, surety bond or other similar agreement or
arrangement.
     “Hazardous Substance” means and includes each substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law and any petroleum hydrocarbons.
     “Income Tax” means any Taxes imposed on, or measured by, net income.
     “Income Tax Returns” means any Tax Returns relating to Income Taxes.
     “Indemnified Party” means any Person seeking indemnification from another
Person pursuant to Section 11.
     “Indemnifying Party” means any Person against whom a claim for
indemnification is asserted pursuant to Section 11.

5



--------------------------------------------------------------------------------



 



     “Index Price” on a given date means the closing value on such date of the
American Gas Stock Index as maintained by the American Gas Association.
     “Intellectual Property” means the following intellectual property rights,
including both statutory and common law rights, if applicable: (a) copyrights
and registrations for copyrights, (b) trademarks, service marks, trade names,
slogans, domain names, logos, symbols, and trade dress, and registrations and
applications for registrations thereof, and (c) trade secrets and confidential
information, including ideas, designs, concepts, compilations of information,
methods, techniques, procedures, processes and other know-how, whether or not
patentable.
     “IRS” means the United States Internal Revenue Service.
     “Law” means any law, statute, code, ordinance, regulation, order, reporting
or licensing requirement, or rule, including those promulgated, interpreted or
enforced by any Governmental Authorities.
     “Lien” means any mortgage, pledge, lien, security interest, hypothecation,
conditional sale agreement, restriction, option, defect in title, easement,
encumbrance, charge, or other similar title exception; provided, however, that
the term “Lien” shall not include (a) liens for current Taxes not yet due and
payable, including liens for nondelinquent ad valorem taxes and nondelinquent
statutory liens arising other than by reason of any default on the part of any
of the Company, RMO or any of their Affiliates, (b) liens in favor of carriers,
warehousemen, mechanics, landlords and materialmen imposed by mandatory
provisions of Law and incurred in the Ordinary Course of Business for sums not
yet due and payable, and (c) as to any leased Asset, the rights of the lessor or
landlord with respect to such leased Asset.
     “Losses” has the meaning set forth in Section 11.2.1.
     “Major Customer” shall mean any customer of the Company from which the
Company recognized in accordance with GAAP at least Twenty-Five Thousand Dollars
($25,000.00) in revenue between January 1, 2008, and December 31, 2008.
     “Material Adverse Effect” means any change (or changes taken together) in,
or effect on, the business, financial condition, prospects, or operations of the
Company that is (are) materially adverse to the business, financial condition,
prospects, or operations of the Company, but excluding any change (or changes
taken together) or effect which is cured (including by the payment of money)
before the earlier of the Closing or the termination of this Agreement under
Section 12.1. Without limiting the foregoing and except for purposes of Sections
5.7(l) and 8.5, any uninsured loss or damage suffered by the Company of
Twenty-Five Thousand Dollars ($25,000) shall be deemed to have a Material
Adverse Effect.
     “Material Contracts” has the meaning set forth in Section 5.12.1.
     “Member” has the meaning set forth in the Preamble.
     “Member Plan” means each Benefit Plan (other than the Company Plans) that
is sponsored, maintained or contributed to as of the Closing Date by the Company
or a Non-

6



--------------------------------------------------------------------------------



 



Company Affiliate and that covers the current or former directors, officers or
employees of the Company.
     “Merger” has the meaning set forth in Section 2.1.
     “Merger Consideration” has the meaning set forth in Section 2.8(a).
     “Mortgage” means any real estate mortgages which secure land and buildings
owned by GPL.
     “MPSC” means the Montana Public Service Commission.
     “New Guaranty or Bond” has the meaning set forth in Section 4.3.1.
     “Non-Company Affiliate” means any Affiliate controlled by RMO other than
the Company, Great Plains, Lightning, BGC or their subsidiaries.
     “Ordinary Course of Business” means, with respect to the Company, the
ordinary course of business which is consistent with past practices of the
Company.
     “Organizational Documents” means articles of incorporation, articles of
organization, certificate of incorporation, charter, bylaws, code of
regulations, certificate of formation, limited liability company operating
agreement, joint venture agreement or partnership agreement, as applicable.
     “Other Merger Agreement” has the meaning set forth in the Preamble.
     “Parent” has the meaning set forth in the Preamble.
     “Parent Common Stock” has the meaning set forth in the Preamble.
     “Parent Indemnitees” has the meaning set forth in Section 11.2.1.
     “Patent” means (a) any patent granted by the U.S. Patent and Trademark
Office or comparable agency of any other country, as well as any reissued and
reexamined patent and extensions corresponding to such patent, and (b) any
patent application filed with the U.S. Patent and Trademark Office or comparable
agency in any other country, as well as any related continuation or continuation
in part, any divisional application and patent issuing therefrom, and any
respective foreign counterpart patent application or foreign patent issuing
therefrom.
     “Permits” means all licenses and permits issued by any Governmental
Authority.
     “Person” means an individual, partnership, limited partnership, joint
venture, limited liability company or partnership, corporation, bank, trust,
company, business entity, governmental entity or organization, or unincorporated
organization.
     “PPUC” means the Pennsylvania Public Utilities Commission.
     “Pre-Closing Income Tax Returns” has the meaning set forth in
Section 4.1.1.

7



--------------------------------------------------------------------------------



 



     “Property and Casualty Claims” has the meaning set forth in Section 4.5.
     “PUCO” means The Public Utilities Commission of Ohio.
     “Real Property Leases” has the meaning set forth in Section 5.10.2.
     “Regulatory Approval” means the approval by the MPSC, WPSC, PPUC and PUCO
of the transaction contemplated by this Agreement.
     “Representative” has the meaning given to it in the definition of
“Confidential Information.”
     “Restricted Period” means the period commencing on the Closing Date and
expiring on the second anniversary of the Closing Date.
     “Retained Employee Liabilities” has the meaning set forth in Section 4.2.1.
     “RMO Indemnitees” has the meaning set forth in Section 11.3.
     “Scheduled Claim” means any of the matters set forth in Schedule 5.7.
     “SEC” means the United States Securities and Exchange Commission.
     “Separate Income Tax Returns” means Income Tax Returns of the Company and
any Affiliate, other than Consolidated Income Tax Returns.
     “Software” means computer software programs including operating systems,
application programs and software tools.
     “Straddle Returns” has the meaning set forth in Section 4.1.2.
     “Subsidiaries” has the meaning set forth in the Preamble.
     “Tangible Personal Property” means all machines, equipment, tools,
computers, terminals, telephones, telephone systems, furniture, automobiles,
fixtures, leasehold improvements, parts and other tangible personal property and
fixtures owned or leased by the Company, including the property listed on
Schedule 5.5.1.
     “Tax” or “Taxes” means all United States, federal, state and local, and all
foreign, income, profits, franchise, gross receipts, payroll, transfer, sales,
employment, use, property, license, excise, value added, ad valorem, estimated,
stamp, alternative or ad-on minimum, recapture, environmental, withholding and
any other taxes, charges, duties, impositions or assessments, together with all
interest and penalties and additions imposed on or with respect to such amounts,
or levied, assessed or imposed against the Company, including any liability for
taxes of any predecessor entity.
     “Tax Audit” has the meaning set forth in Section 4.1.7(a).
     “Tax Indemnified Person” has the meaning set forth in Section 4.1.7(a).

8



--------------------------------------------------------------------------------



 



     “Tax Indemnifying Person” has the meaning set forth in Section 4.1.7(a)
     “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement filed or required to be filed by the Company or
which includes information relating to income or losses of the Company, or
otherwise relates to the Company, including any predecessor entities, with any
taxing authority under federal, state, local or any foreign laws in connection
with the determination, assessment, collection or imposition of any Taxes.
     “Third Party” means any Person other than RMO, the Company, Parent, any
Indemnified Party or any Affiliate of RMO, Parent or any Indemnified Party.
     “Transfer Tax” has the meaning set forth in Section 4.1.6.
     “Transferred Employee” has the meaning set forth in Section 4.2.1.
     “WPSC” means the Wyoming Public Service Commission.
     “Year-End Financial Statements” means the unaudited, pro forma consolidated
balance sheet of the Company dated December 31, 2008.
   1.2. Construction of Certain Terms and Phrases
     Unless the context of this Agreement otherwise requires, (a) words of any
gender include the other gender; (b) words using the singular or plural number
also include the plural or singular number, respectively; (c) the terms
“hereof,” “herein,” “hereunder,” “hereby” and derivative or similar words refer
to this entire Agreement; (d) the terms “include,” “includes,” and “including”
shall be deemed to be followed by the words “but not limited to;” (e) the term
“Section” refers to the specified Section of this Agreement; (f) the term
“Schedule” or “Exhibit” refers to a Schedule or Exhibit attached to this
Agreement; (g) references to time are to Cleveland, Ohio time; and (h) the term
“material” and derivative or similar words refer to materiality with respect to
the Company. Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified. Except as
otherwise stated herein, all accounting terms used herein and not expressly
defined herein shall have the meanings given to them under GAAP.
2. THE MERGER
   2.1. The Merger
     Upon the terms and subject to the conditions set forth in this Agreement,
at the Effective Time, the Acquisition Sub shall be merged with and into GPL in
accordance with the provisions of the Ohio Revised Code and this Agreement, and
the separate corporate existence of the Acquisition Sub shall thereupon cease
and GPL shall be the surviving limited liability company in the Merger
(sometimes referred to herein as a “Surviving Corporation”). Following the
Effective Time, GPL, as the Surviving Corporation, shall succeed to and assume
all of the rights and obligations of the Acquisition Sub. The actions taken in
this Section 2.1 shall be referred to the “Merger.”

9



--------------------------------------------------------------------------------



 



   2.2. The Closing
     The closing of the Merger (the “Closing”) shall take place on the first
Business Day of the first full month following the satisfaction or waiver
(subject to applicable Law) of the conditions (other than those conditions that
by their nature are to be fulfilled at the Closing, but subject to the
fulfillment or waiver of such conditions) set forth in Section 8, unless this
Agreement has previously terminated pursuant to its terms or unless another date
is agreed to in writing by the parties (the actual date of Closing being
referred to herein as the “Closing Date”). The Closing shall be held at 10 a.m.
at the offices of Kohrman Jackson & Krantz, P.L.L., 1375 E. Ninth Street, 20th
Floor, Cleveland, Ohio 44114, unless another place is agreed to in writing by
the parties.
   2.3. Effective Time
     At the Closing, the parties shall file the articles of merger (each
“Articles of Merger”) in such form as required by and executed in accordance
with the relevant provisions of the Ohio Revised Code. The Merger shall become
effective at the time of filing of the Articles of Merger with the Ohio
Secretary of State in accordance with the Ohio Revised Code or such later time
as the Company and Parent shall have agreed upon and designated in the Articles
of Merger as the effective time of the Merger (the time the Merger becomes
effective being the “Effective Time”).
   2.4. Effects of Merger
     At and after the Effective Time, the Merger shall have the effects
specified herein and in the Ohio Revised Code. As a result of the Merger, the
Surviving Corporation shall become a wholly-owned subsidiary of Parent.
   2.5. Articles of Organization of the Surviving Corporation
     As of the Effective Time, the articles of organization of the Acquisition
Sub as in effect immediately prior to the Effective Time shall be the articles
of organization of the Surviving Corporation, until thereafter amended as
provided therein or by applicable Law; provided, however, that the articles of
organization of the Surviving Corporation shall be amended in the Merger to
provide that the Surviving Corporation shall have the name of the Company.
   2.6. Operating Agreement of the Surviving Corporation
     As of the Effective Time, the operating agreement of the Acquisition Sub as
in effect immediately prior to the Effective Time shall be the operating
agreement of the Surviving Corporation, until thereafter amended as provided
therein or by applicable Law; provided, however, that the operating agreement
shall be amended to reflect the change of name of the Surviving Corporation as
provided in Section 2.5 above.
   2.7. Directors and Officers of the Surviving Corporation
     The directors and officers of the Acquisition Sub immediately prior to the
Effective Time shall be the officers and directors of the Surviving Corporation,
from and after the Effective

10



--------------------------------------------------------------------------------



 



Time, until their successors shall be elected and qualified or their earlier
death, resignation or removal in accordance with the articles of organization
and operating agreement of the Surviving Corporation.
     2.8. Effect on Capital Stock
               (a) At the Effective Time, by virtue of the Merger and without
any action on the part of the Member, each Company Interest issued and
outstanding immediately prior to the Effective Time shall be converted into the
right to receive shares of validly issued, fully paid and non-assessable Parent
Common Stock (the “Merger Consideration”) based on the following calculation
computed as of the Closing Date:
The total number of shares of Parent Common Stock that the Member shall be
entitled to receive for Merger Consideration for the Company shall be the total
of Three Million One Hundred Thousand Dollars ($3,100,000.00) less the Assumed
Debt divided by $10 (the “Exchange Ratio”).
Parent shall prepare an allocation of the Merger Consideration (and all other
capitalized costs) among the Assets in accordance with Section 1060 of the Code
and the applicable Treasury Regulations (and any similar provision of state or
local law, as appropriate), which allocation shall be binding upon the Company.
Parent shall deliver such allocation to the Company within 60 days after the
Closing Date. Parent and the Company and their Affiliates shall report, act and
file Tax Returns (including, but not limited to Internal Revenue Service
Form 8594) in all respects and for all purposes consistent with such allocation
by Parent. The Company shall timely and properly prepare, execute, file and
deliver all such documents, forms and other information as Parent may reasonably
request to prepare such allocation. Neither Parent nor the Company shall take
any position (whether in audits, tax returns or otherwise) that is inconsistent
with such allocation unless required to do so by applicable Law.
               (b) As a result of the Merger and without any action on the part
of the Member, at the Effective Time, the Company Interests shall cease to be
outstanding and shall be canceled and retired and shall cease to exist, and the
Member shall thereafter cease to have any rights with respect to the Company
Interests, except the right to receive (i) the Merger Consideration payable in
respect of such Company Interests, and (ii) any cash to be paid in lieu of any
fractional share of Parent Common Stock pursuant to Section 2.12.
               (c) At the Effective Time, by virtue of the Merger and without
any action on the part of the Member, each membership interest of the
Acquisition Sub issued and outstanding immediately prior to the Effective Time
shall be converted into one validly issued, fully paid and nonassessable
membership interest of the Surviving Corporation.
     2.9 Change in Shares

11



--------------------------------------------------------------------------------



 



     If, between the date of this Agreement and the Effective Time (and to the
extent permitted by this Agreement), the number of Company Interests shall have
been increased, decreased, changed into or exchanged for a different number
Company Intersts by reason of any reclassification, recapitalization,
subdivision, stock split, reorganization, combination, contribution or exchange
of shares, or a stock dividend or dividend payable in other securities shall be
declared with a record date within such period, or any similar event shall have
occurred, the Exchange Ratio and any other number or amount contained herein
which is based upon the number of Company Interests shall be appropriately
adjusted to provide to Parent and the Member the same economic effect as
contemplated by this Agreement prior to such event.
          2.10 Exchange Procedures
     At Closing, the Member shall be entitled to receive in exchange for his
Company Interests (A) one or more shares of Parent Common Stock (which shall be
in certificated form with the applicable restrictive legends) representing, in
the aggregate, the whole number of shares of Parent Common Stock that such
Member has the right to receive pursuant to Section 2.8 and/or (B) a check in
the amount equal to the cash that such holder has the right to receive
consisting of cash in lieu of fractional shares of Parent Common Stock pursuant
to Section 2.12 (the “Cash Payment”). No interest will be paid or accrued on any
Cash Payment.
          2.11 No Further Ownership Rights or Claims Relating to Company
Interests
     All Merger Consideration issued and any cash paid upon conversion of the
Company Interests pursuant to this Section 2 shall be deemed to have been issued
and paid in exchange for, and in full satisfaction of, all rights pertaining to
such Company Interests and any claims for, relating to or arising out of the
Company Interests or ownership thereof.
          2.12 No Fractional Shares of Parent Common Stock
     Notwithstanding any other provision of this Agreement, the Member who would
otherwise have been entitled to receive a fraction of a share of Parent Common
Stock (after taking into account all Company Interests delivered by such Member)
shall receive, in lieu thereof, cash (without interest) in an amount equal to
the product of (i) such fractional part of a share of Parent Common Stock
multiplied by (ii) the Average Closing Price. Such payment of cash consideration
is in lieu of fractional shares of Parent Common Stock.
          2.13 Lost Certificates
     If any certificate for Company Interests shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the person claiming
such certificate to be lost, stolen or destroyed and, if required by Parent, the
posting by such person of a bond in such reasonable amount as Parent may direct
as indemnity against any claim that may be made against it with respect to such
certificate Parent will deliver in exchange for such lost, stolen or destroyed
certificate the applicable Merger Consideration and any Cash Payment with
respect to the Company Interests formerly represented thereby.
          2.14 Withholding Rights

12



--------------------------------------------------------------------------------



 



     The Surviving Corporation and Parent shall be entitled to deduct and
withhold from the consideration otherwise payable pursuant to this Agreement to
Member such amounts as it is required to deduct and withhold with respect to the
making of such payment under the Code and the Treasury Regulations, or any
provision of state, local or foreign tax law. To the extent that amounts are so
withheld by the Surviving Corporation or Parent, as the case may be, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to Member in respect of which such deduction and withholding was made
by the Surviving Corporation or Parent, as the case may be.
          2.15 Further Assurances
     After the Effective Time, the officers and directors of the Surviving
Corporation will be authorized to execute and deliver, in the name and on behalf
of the Company or the Acquisition Sub, all deeds, bills of sale, assignments and
assurances and to take and do, in the name and on behalf of the Company or the
Acquisition Sub, all other actions and things to vest, perfect or confirm of
record or otherwise in the Surviving Corporation all right, title and interest
in, to and under the rights, properties and assets acquired or to be acquired by
the Surviving Corporation as a result of, or in connection with, the Merger.
          2.16 Unit Transfer Books
     The unit transfer books of the Company shall be closed immediately upon the
Effective Time and there shall be no further registration of transfers of
Company Interests thereafter on the records of the Company. On or after the
Effective Time, all Company Interests presented to Parent in accordance with the
provisions of this Agreement shall be converted into the Merger Consideration
and any Cash Payment payable with respect to the Company Interests formerly
represented thereby.

3.   PRE-CLOSING COVENANTS AND UNDERTAKINGS

   3.1. Satisfaction of Closing Conditions
     The parties shall use their commercially reasonable efforts to bring about,
as soon as practical after the date hereof, the satisfaction of all the
conditions set forth in Sections 8 and 9.
   3.2. Conduct of the Business of the Company Prior to Closing
     Except as in the Ordinary Course of Business or with the prior written
consent of Parent (which consent shall not be unreasonably withheld, delayed or
denied), or as otherwise provided in Schedule 3.2 or in any other Schedule
attached to this Agreement, and except as may be required to effect the
transactions contemplated by this Agreement, or as is otherwise authorized by
this Agreement, RMO covenants that he shall, and shall cause the Company to,
during the period commencing on the date of this Agreement and terminating at
the Closing:
               (a) preserve intact the legal existence of the Company and carry
on the Company’s business in the Ordinary Course of Business, and use its
commercially reasonable efforts to preserve the goodwill of the Company;

13



--------------------------------------------------------------------------------



 



               (b) maintain the Tangible Personal Property in the Ordinary
Course of Business;
               (c) keep in force at no less than their present limits all
existing surety bonds and policies of insurance insuring the Assets and the
Company’s business, except to the extent that any such surety bond or insurance
policy is no longer applicable or otherwise required pursuant to the business of
the Company;
               (d) use commercially reasonable efforts to maintain in full force
and effect all Permits held by the Company, except those Permits the failure of
which to hold, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect;
               (e) neither enter into, modify, amend or terminate any Material
Contract or Real Property Lease, nor waive, release, compromise or assign any
material rights or claims thereunder, nor suffer, permit or incur any of the
transactions or events described in Section 5.7 to the extent such events or
transactions are within the reasonable control of the Member or the Company;
               (f) not make any distributions of the Assets to the Member in the
form of return of capital or cash distributions;
               (g) not make or permit any change in the Company’s Organizational
Documents, or in the Company’s authorized, issued or outstanding securities;
               (h) not issue any additional membership interests or other
securities or ownership interests of the Company, grant any stock option or
right to purchase any security or ownership interest of the Company, issue any
security or ownership interest convertible into such securities or ownership
interests, purchase, redeem, retire or otherwise acquire any of such securities
or ownership interests, or declare, set aside or pay any cash distribution in
respect of the securities or ownership interests of the Company;
               (i) not make any changes in the accounting methods or practices
of the Company;
               (j) not (i) pay, or incur any obligation for any payment of, any
contribution or other amount to, or with respect to, any Company Plan, (ii) pay
any bonus to, make any loan, pay or transfer any Assets to, or grant any
increase in the compensation of, the Company director, officer, or employee,
(iii) make any increase in the pension, retirement or other benefits of the
directors, officers, or employees, except as set forth in Schedule 3.2(j), or
(iv) hire any additional employees, even in the Ordinary Course of Business,
without the prior written consent of the Parent, which consent shall not be
unreasonably withheld;
               (k) not have the Company pay, lend or advance any amount to or in
respect of, or sell, transfer or lease any Assets to, or enter into any
agreement, arrangement or transaction with, the Member or any Non-Company
Affiliate, except for the payments, agreements, arrangements, leases,
transactions and arrangements set forth in Schedule 3.2(k);

14



--------------------------------------------------------------------------------



 



               (l) not permit the Company to (i) incur or assume any
indebtedness for borrowed money or issue any debt securities, or (ii) assume,
guarantee, endorse or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the obligations of any Person;
               (m) not permit the Company to (i) make any loans, advances or
capital contributions to, or investments in, any Person, (ii) pledge or
otherwise encumber the Company Interests, or (iii) mortgage or pledge any of the
Assets, or create or suffer to exist any Lien thereupon;
               (n) not permit the Company to acquire, sell, lease or dispose of
any Assets;
               (o) not permit the Company to (i) acquire any Person (or division
thereof), any equity interest therein or all or substantially all of the assets
thereof whether through a merger, consolidation or purchase, or (ii) enter into
a joint venture, partnership or any other equity alliance with any Person;
               (p) not permit RMO or any Non-Company Affiliate to hire away any
essential employee of the Company without Parent’s prior written consent; and
               (q) not agree to do anything, or agree to permit the Company to
do anything, that would violate any of the foregoing affirmative and negative
covenants of this Section 3.2.
     3.3. Consents and Approvals
          3.3.1. Subject to the allocation of responsibility set forth in
Section 3.3.2, RMO agrees to, and agrees to cause the Company to apply for and
use commercially reasonable efforts to obtain no later than at the Closing
(a) the waiver, consent and approval of all Persons whose waiver, consent or
approval is required by Law for the Company’s and the Member’s execution and
delivery of this Agreement and the Member’s and the Company’s consummation of
the transactions contemplated herein, and (b) the waiver, consent and approval
of all Persons whose waiver, consent or approval is required by any Material
Contract, Real Property Lease, consent, judgment, decree, order or Permit to
which the Member or the Company is a party or subject immediately prior to the
Closing, and which would prohibit or require the waiver, consent or approval of
any Person to, such transactions or under which, without such waiver, consent or
approval, such transactions would constitute an occurrence of Default under the
provisions thereof, provided, however, that neither RMO nor the Company shall
make any agreements or understandings adversely affecting the Assets or the
Company, or its business, as a condition to obtaining any waivers, consents or
approvals required by this Section 3.3.1, except as otherwise provided herein or
with the prior written consent of Parent, and further provided that if RMO fails
to obtain any consents that are required under this Section 3.3 prior to Closing
(except any required governmental consents, consents of lenders or consents
relating to any of the properties), such failure shall not be deemed a Default
under this Agreement and/or cause this Agreement not to be consummated so long
as the failure to obtain the consent does not have a Material Adverse Effect on
the consummation of this Agreement, the Company, or the Assets.

15



--------------------------------------------------------------------------------



 



          3.3.2. Each of the parties hereto (a) will take all commercially
reasonable actions necessary to comply promptly with all Laws that may be
imposed on such party with respect to the transactions contemplated herein
(including requesting all necessary approvals for and executing all necessary
agreements for the novation of any Material Contracts with any Governmental
Authority, requesting all necessary material approvals of subcontractors to such
contracts, providing notices and disclosures as required for foreign Persons,
and furnishing all information required under any Law in connection with
approvals of or filings with any Governmental Authority (including without
limitation MPSC, PUCO, WPSC, FTC, DOJ, SEC, PPUC or IRS)); provided, however,
the foregoing shall not require any of the parties hereto or any of their
Affiliates to sell or otherwise divest of a material portion of their respective
assets or properties or discontinue any of their respective significant
operations; and (b) will promptly cooperate with and furnish information to each
other in connection with any such legal requirements imposed upon any of them in
connection with the transactions contemplated herein. Any filings or approvals
required to be accomplished by the Member, the Company or any Non-Company
Affiliate in accordance with this Section 3.3.1 shall be at the Member’s or such
Non-Company Affiliate’s expense.
     3.4. Access, Information and Confidentiality
          3.4.1. Prior to the Closing, the Member shall cause the Company to
(a) give Parent and its authorized Representatives reasonable access, during
normal business hours and upon reasonable notice, to the books, records, files,
documents and contracts of the Company, and (b) allow Parent (together with its
authorized Representatives) to make a reasonable number of visits to each
office, facility and other property owned or leased by the Company.
          3.4.2. (a) Subject to the first sentence of subsection (b) of this
Section 3.4.2, a party hereto receiving Confidential Information from another
party hereto shall not disclose and shall keep strictly confidential all such
Confidential Information of such disclosing party; provided, however, that such
receiving party may disclose Confidential Information of such disclosing party
(i) to any Representative of such receiving party or any of its Affiliates who
needs to know such information for purposes of consummating the transactions
contemplated herein; (ii) to any partner, Affiliate, lender or investor of such
receiving party or any of its Affiliates, or any Representative of such partner,
Affiliate, lender or investor who needs to know such information for purposes of
consummating the transactions contemplated herein; and (iii) to the extent that
such receiving party or Representative is required to disclose such information
in order to avoid committing a violation of any applicable law, rule or
regulation, including any rules or regulations of any securities association,
stock exchange or national securities quotation system.
               (b) In the event that a receiving party or any Representative of
such receiving party or any of its Affiliates is requested or required, pursuant
to any applicable court order, administrative order, statute, regulation or
other official order by any Governmental Authority, to disclose any Confidential
Information of a disclosing party, such receiving party shall (i) provide such
disclosing party with prompt written notice of any such request or requirement
so that such disclosing party may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Section 3.4.2, and
(ii) reasonably cooperate with such disclosing party to obtain such protective
order or other remedy. In the

16



--------------------------------------------------------------------------------



 



event such protective order or other remedy is not obtained and a disclosing
party fails to waive compliance with the relevant provisions of this
Section 3.4.2, such receiving party agrees to (A) furnish only that portion of
the Confidential Information for which such receiving party is advised by
written opinion of its legal counsel obtained at the disclosing party’s expense,
is legally required to be disclosed, (B) upon such disclosing party’s request
and expense, use its commercially reasonable efforts to obtain assurances that
confidential treatment will be accorded to such information, and (C) give such
disclosing party prior written notice of the Confidential Information to be
disclosed.
               (c) If this Agreement is terminated prior to the Closing or at
any other time for any reason, upon the written request of a disclosing party,
each receiving party will, and will cause all Representatives of such receiving
party or any of its Affiliates to promptly, (i) deliver to such disclosing party
all original Confidential Information (whether written or electronic) furnished
to such receiving party or any Representative of such receiving party or any of
its Affiliates by or on behalf of such disclosing party, and (ii) if
specifically requested by such disclosing party, destroy (A) any copies of such
Confidential Information (including any extracts therefrom), and (B) any portion
of such Confidential Information that may be found in reports, analyses, notes,
compilations, studies and other documents prepared by or for such receiving
party. From and after the Closing, Parent shall be released from all obligations
owed by it to the Member under this Section 3.4.2 with respect to the
Confidential Information owned by the Company. This Section 3.4.2 shall survive
any termination of this Agreement
   3.5. Delivery of Financial Statements
     During the period commencing on the date of this Agreement and terminating
at the Closing, RMO shall cause to be delivered to Parent, within thirty
(30) days of being available or filed, copies of (a) all regularly prepared
unaudited monthly, quarterly and annual consolidated financial statements of the
Company prepared after the date of this Agreement, and (b) all material filings
or submissions by the Company with any Governmental Authority made after the
date of this Agreement.
   3.6. Public Announcements
     No party hereto or any of its Affiliates shall make any public announcement
of the execution and delivery of this Agreement or the transactions contemplated
by this Agreement without first obtaining the prior written consent of the other
party hereto, such consent not to be unreasonably withheld, delayed or
conditioned; provided, however, that nothing contained in this Section 3.6 shall
prohibit any party hereto or any of its Affiliates from (a) making any
disclosures or having any discussions with the MPSC, WPSC, PPUC or PUCO
regarding the Other Agreement or the transaction contemplated by this Agreement
in accordance with Section 3.3.2, or (b) making any public announcement in
accordance with any required SEC filing, or (c) having discussions with its
lenders, or (d) making any public announcement if such party or its Affiliate
determines in good faith, on the advice of legal counsel, that such public
disclosure is required by applicable Law or any listing agreement with a
national securities exchange or trading market; provided further, that in such
event, such party or its Affiliate shall consult with the other party hereto
prior to making such disclosure to the extent reasonably practicable.

17



--------------------------------------------------------------------------------



 



4.   ADDITIONAL AGREEMENTS

     4.1. Tax Matters
          4.1.1. With respect to the Company or arising out of the operations of
the Company, RMO shall (i) cause all Tax Returns to be prepared and filed on a
timely basis for all Tax periods which end on or prior to the Closing Date,
which are filed before or after the Closing Date; and (ii) pay all Taxes with
respect to such Tax periods, or, at Parent’s option, shall reimburse Parent
within fifteen (15) days after payment by Parent of such Taxes. Except as
otherwise provided herein, RMO shall submit to Parent any such Tax Returns at
least thirty (30) days prior to the due date of such Tax Return (taking into
account any validly obtained extensions) for Parent’s review. Notwithstanding
the foregoing, RMO shall not be required to submit to Parent his personal IRS
Form 1040, US. Individual Income Tax Return. RMO shall, however, submit to
Parent all schedules or attachments to his personal IRS Form 1040, which include
information relating to the income, gain, deductions, losses or operation of the
Company. Parent and RMO shall collectively cause the Company to timely and
appropriately file all such Tax Returns submitted by RMO accordance with this
Section 4.1.1.
          4.1.2. Parent shall cause the Company to prepare and file on a timely
basis all Tax Returns of the Company due after the Closing Date, including all
Tax Returns that relate to periods beginning before and ending after the Closing
Date (“Straddle Returns”). All Straddle Returns shall be prepared on a basis
consistent with procedures and practices of the Company in effect as of the date
hereof for filing such Tax Returns.
          4.1.3. To the extent that the tax year of the Company does not end on
the Closing Date such that the Tax Return is a Straddle Return, the Taxes
payable on the Straddle Return shall be allocated between the portion of the
period ending on the Closing Date and the portion of the period beginning after
the Closing Date assuming that the taxable period for the Straddle Return
actually included two separate periods, one ending on the Closing Date and one
beginning on the date after the Closing Date, provided that all exemptions,
allowances, or deductions for the entire taxable for the Straddle Return which
are calculated on an annual basis (including, but not limited to, depreciation
and amortization deductions) shall be allocated between the two short periods in
proportion to the number of days in each period.
          4.1.4. Access to Information
               (a) From and after the Effective Date, RMO shall grant to Parent
(or its designees) access to the information, books and records relating to the
Company (including without limitation work papers and correspondence with taxing
authorities, and shall afford Parent (or its designees) the right to take
extracts therefrom and to make copies thereof for purposes of preparing Tax
Returns, to conduct negotiations with taxing authorities, and to implement the
provisions of, or to investigate or defend any claims between the parties
arising under, this Agreement.
               (b) From and after the Effective Date, Parent shall grant to RMO
(or its designees) access to all of the information, books and records relating
to the Company within the possession of Parent or the Company (including without
limitation work papers and

18



--------------------------------------------------------------------------------



 



correspondence with taxing authorities), and shall afford RMO (or his designees)
the right (at RMO’s expense) to take extracts therefrom and to make copies
thereof, to the extent reasonably necessary to permit RMO (or his designees) to
prepare Tax Returns, to conduct negotiations with taxing authorities, and to
implement the provisions of, or to investigate or defend any claims between the
parties arising under, this Agreement.
               (c) Each of the parties hereto will preserve and retain all
schedules, work papers and other documents relating to any Tax Returns of or
with respect to the Company to any claims, audits or other proceedings affecting
the Company until the expiration of the statute of limitations (including
extensions) applicable to the taxable period to which such documents relate or
until the final determination of any controversy with respect to such taxable
period, and until the final determination of any payments that may be required
with respect to such taxable period under this Agreement.
          4.1.5. Parent and RMO shall provide (and cause the Company to provide)
each other with such assistance as may reasonably be requested by the other in
connection with the preparation of any Tax Return, any audit or other
examination by any taxing authority, or any judicial or administrative
proceedings relating to liabilities for Taxes. Such assistance shall include
making employees available on a mutually convenient basis to provide additional
information or explanation of material provided hereunder and shall include
providing copies of relevant tax returns and supporting material. Parent and RMO
will retain (and shall cause the Company to retain) for the full period of any
statute of limitations any documents which may be relevant to such preparation,
audit, examination, proceeding or determination.
          4.1.6. Parent shall pay all federal, state, local, foreign and other
transfers, sales, use or similar tax (a “Transfer Tax”) applicable to, imposed
upon or arising out of the transfer of the Company Interests or any other
transaction contemplated by this Agreement.
          4.1.7. Contest Provisions.
               (a) Each of Parent, on the one hand, and RMO, on the other hand
(the “Tax Indemnified Person”), shall promptly notify the chief tax officer (or
other appropriate person) of RMO or Parent, as the case may be (the “Tax
Indemnifying Person”), in writing upon receipt by the Tax Indemnified Person of
written notice of any pending or threatened audits, adjustments, claims,
examinations, assessments or other proceedings (a “Tax Audit”) which are likely
to affect the liability for Taxes of such other party, provided, however, that
failure to file timely written notice to the other party shall not affect the
other party’s indemnification obligations hereunder unless such failure
materially adversely affects the other party’s rights to participate in the Tax
Audit.
               (b) If such Tax Audit relates to any taxable period, or portion
thereof, ending on or before the Closing Date or for any Taxes for which RMO is
liable in full under this Agreement, RMO shall, at his expense, control the
defense and settlement of such Tax Audit. If such Tax Audit relates to any
taxable period, or portion thereof, beginning on or after the Closing Date or
for any Taxes for which Parent is liable in full under this Agreement, Parent
shall, at its expense, control the defense and settlement of such Tax Audit.

19



--------------------------------------------------------------------------------



 



               (c) If such Tax Audit relates to Taxes for which both RMO and
Parent are liable under this Agreement, to the extent practicable, such Tax
items will be distinguished and each party will control the defense and
settlement of Taxes for which it is so liable. If such Tax Audit relates to a
taxable period, or portion thereof, beginning before and ending after the
Closing Date and any Tax item cannot be identified as being a liability of only
one party or cannot be separated from a Tax item for which the other party is
liable, Parent may either elect, at its expense, to control the defense and
settlement of the Tax Audit or require RMO, at his expense, to control the
defense and settlement of the Tax Audit, provided that such party defends the
items as reported on the relevant Tax Return and provided further that no such
matter shall be settled without the written consent of both parties, not to be
unreasonably withheld.
               (d) Any party whose liability for Taxes may be affected by a Tax
Audit shall be entitled to participate at its expense in such defense and to
employ counsel of its choice at its expense and shall have the right to consent
to any settlement of such Tax Audit (not to be unreasonably withheld) to the
extent such settlement would have an adverse effect for a period for which that
party is not liable for Taxes, under this Agreement or otherwise.
          4.1.8. All Tax sharing or similar agreements that include RMO and the
Company shall be cancelled prior to the Closing Date such that the Company, as
the case may be, shall have no further rights or obligations under such
agreements.
          4.1.9. FIRPTA Certificate. Prior to Closing, RMO or the Company shall
deliver a FIRPTA Certificate to Parent.
     4.2. Employee and Benefit Matters
          4.2.1. Schedule 4.2.1 contains a list of employees who are actively
employed by the Company (including individuals on vacation, short-term
disability or similar leave but excluding those persons on long-term disability
leave) on the date hereof who the parties agree and acknowledge will be treated
as employees of the Company for purposes of this Agreement, which such
Schedule 4.2.1 shall be amended as of the Closing Date to include such employees
employed in positions at the Company as of the Closing Date (“Company
Employees”). Schedule 4.2.1 shall also include the amount of accrued sick leave,
flex time and vacation time for each of the Company Employees. From and after
the Closing Date, Parent shall have the right to terminate any or all of Company
Employees at will or to continue the employment of any or all of Company
Employees with the Company upon terms and conditions acceptable to Parent in
Parent’s sole and absolute discretion. Parent shall provide RMO with written
notification at least three (3) days prior to the Closing Date of any employee
who will be terminated as of the Closing Date. Each Company Employee who
continues employment with the Company as of the Closing Date shall hereinafter
be referred to as a “Transferred Employee.” RMO shall retain and satisfy any and
all responsibility, and Parent shall have no liability or responsibility
whatsoever, for any and all claims, liabilities and obligations, whether
contingent or otherwise, relating to (i) any current, former or retired employee
of the Company who is not a Transferred Employee, including, without limitation,
any unpaid salary, wages, bonuses or other compensation or severance pay or
benefits, (ii) any Transferred Employee arising out of or relating to any
period, or otherwise incurred, prior to the Closing Date,

20



--------------------------------------------------------------------------------



 



including, without limitation, any unpaid salary, wages, bonuses or other
compensation or severance pay, benefits or group health care coverage required
by Section 4980B of the Code or Section 601 of ERISA, and (iii) the Company
Plans (such claims, liabilities and obligations, collectively the “Retained
Employee Liabilities”). Parent shall have no obligation to continue the
employment of any Transferred Employee for any period following the Closing
Date, and may terminate the employment of any Transferred Employee at will.
Parent shall not receive assets from, nor be required to assume any of the
liabilities of, the Member Plans.
          4.2.2. On the Closing Date, Parent shall assume all liabilities
relating to each Transferred Employee’s unused flexible holiday, vacation and
sick time, if any. Schedule 4.2.2 provides the vacation and sick leave policies
of the Company together with accrued vacation and sick leave as of the date
hereof, and Schedule 4.2.2 shall be updated within three (3) business days of
Closing.
   4.3. Guaranties or Bonds
          4.3.1. After the date hereof and prior to the Closing, RMO shall not,
and shall cause the Company not to, without the prior written consent of Parent,
(a) enter into, issue or obtain any Guaranty or Bond (each individually, a “New
Guaranty or Bond”), or (b) amend or otherwise modify any Guaranty or Bond;
provided, however, that Parent shall not unreasonably withhold, delay or
condition its consent to any New Guaranty or Bond which is entered into in the
Ordinary Course of Business, and Parent shall not unreasonably withhold, delay
or condition its consent to any amendment or other modification of any Guaranty
or Bond in the Ordinary Course of Business if such amendment or other
modification would not result in a breach of any provision of this Agreement;
and
          4.3.2. RMO shall promptly provide Parent with a true and correct copy
of any New Guaranty or Bond or amendment or other modification to a Guaranty or
Bond.
   4.4. Agreement Not to Solicit Employees
     Unless otherwise consented to in writing by Parent, RMO agrees that during
the Restricted Period, neither RMO nor any Non-Company Affiliate will solicit or
hire away any Transferred Employee.
   4.5. Insurance Claims
     RMO shall be solely responsible for the administration and, to the extent
applicable, payment of any Property and Casualty Claims with a date of
occurrence prior to the Closing, and hereby releases Parent, the Company, and
their Affiliates of any responsibility or liability therefor. Parent shall be
solely responsible for the administration and, to the extent applicable, payment
of any Property and Casualty Claims with a date of occurrence on or after the
Closing, and hereby releases RMO of any responsibility or liabilities therefor.
For purposes hereof, “Property and Casualty Claims” shall mean workers’
compensation, auto liability, general liability, products liability,
professional liability, fiduciary liability, pollution liability and director
and officer liability claims relating to the business of the Company and claims
for damages caused to facilities of the Company generally insured under
causes-of-loss — special form property and boiler and machinery insurance
coverage, in each case including reported

21



--------------------------------------------------------------------------------



 



claims and incurred but not reported claims. RMO shall be solely responsible for
the administration and payment of all costs associated with claims for workers’
compensation and other occupational health or injury claims of employees the
Company prior to the Closing Date and for any claim filed subsequent to the
Closing Date made in connection with any injury, event or occurrence taking
place prior to the Closing Date.

5.   REPRESENTATIONS AND WARRANTIES OF RMO REGARDING THE COMPANY       RMO
represents and warrants to Parent that:

     5.1. Organization and Good Standing of the Company; Foreign Qualifications
          5.1.1. The Company is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Ohio, USA,
and has all requisite limited liability company power and authority to carry on
its business as such business is currently conducted.
          5.1.2. The Company is duly licensed, registered and qualified to do
business as a foreign corporation or limited liability company, as the case may
be, and is in good standing in all jurisdictions in which the ownership, leasing
or operation of their assets or the conduct of their business as currently
conducted requires such qualification under applicable Law.
          5.1.3. RMO has heretofore made available to Parent true, correct and
complete copies of the Organizational Documents, each as amended to the date
hereof, of the Company.
     5.2. Capitalization of the Company
          5.2.1. As of the date of this Agreement, the Company has 100
membership units issued and outstanding. The Company Interests (a) constitute
all of the issued and outstanding membership units of the Company, (b) are
validly authorized and issued, fully paid, and nonassessable, and (c) will as of
Closing be owned beneficially and of record entirely by RMO as set forth in
Schedule 5.2.1. No Company Interests were issued in violation of any preemptive,
right of first refusal or other subscription rights of any member of the Company
or any other Person, and all Company Interests were offered and sold in
compliance with all applicable federal, state and provincial securities Laws.
There are no outstanding options, warrants, calls, commitments or plans by the
Company to issue any additional membership units, or to pay any cash
distribution, or to purchase, redeem or retire any outstanding membership units,
nor are there outstanding any securities or obligations which are convertible
into or exchangeable for membership units. There are no membership appreciation
rights, phantom units or similar rights in existence with respect to the
Company. No Person other than RMO owns or otherwise has any rights to any
securities of the Company.
          5.2.2. The Company does not own, directly or indirectly, any capital
stock or other equity interest in any corporation, partnership, joint venture,
limited liability company or partnership, association or other legal entity.

22



--------------------------------------------------------------------------------



 



   5.3. Financial Statements; Undisclosed Liabilities
          5.3.1. Attached hereto as Schedule 5.3.1 are true, correct and
complete copies of the Financial Statements which have been generated in
accordance with the books and records of the Company. Except as set forth in
Schedule 5.3.1, the Financial Statements (a) have been prepared in material
accordance with GAAP, and (b) fairly and accurately present in all material
respects the financial position and the results of operations of the Company on
a consolidated, pro forma basis as of the dates and for the periods indicated in
accordance with GAAP.
          5.3.2. The Company does not have any material liability or obligation
that would be required to be disclosed on a balance sheet prepared in accordance
with GAAP, except for the liabilities and obligations of the Company
(a) disclosed or reserved against in the Financial Statements and the Assumed
Debt as set forth on Schedule 5.3.2.1, (b) set forth in Schedule 5.3.2.2, or
(c) incurred or accrued in the Ordinary Course of Business since December 31,
2008.
   5.4. Taxes
     Except as provided in Schedule 5.4: (i) the Company or RMO has timely
extended or filed all Tax Returns known to the Company or RMO to be required to
be filed for the Company on a separate basis and all such Tax Returns are true,
correct and complete in all material respects; (ii) the Company or RMO has paid,
and until the Effective Time will, within the time and in the manner prescribed
by Law, pay, (or have established adequate reserves on their books and records
amounts for) all Taxes known to the Company to be due and payable in respect of
such Tax Returns except those being contested in good faith; (iii) the Company
has withheld all amounts known to the Company to be required to be withheld from
payments to employees and other third parties and have remitted such amounts to
the appropriate taxing authority in accordance with applicable Laws; (iv) the
Company has not executed or filed with any taxing authority (whether federal,
state, local or foreign) any agreement or other document (other than normal
requests to extend the time for filing a Tax Return) extending or waiving or
having the effect of extending or waiving the period for assessment of any Tax
that is due with respect to a Tax Return that the Company is required to file;
(v) no federal, state, local or foreign Tax Audits or other administrative
proceeding, discussions or court proceedings are presently in progress with
regard to any Tax Returns of the Company; and (vi) there are no Liens for Taxes
upon the Assets of the Company. The Company is treated for federal Income Tax
purposes as “disregarded as an entity separate from its owner” pursuant to
Section 301.7701-3(b)(1)(ii) of the Treasury Regulations.
   5.5. Tangible Personal Property
          5.5.1. Schedule 5.5.1 sets forth a list of all Tangible Personal
Property with a cost greater than Five Thousand Dollars ($5,000.00) owned by the
Company. Except as set forth in Schedule 5.5.1, the Company have good and valid
title (or, in the case of leased Tangible Personal Property, a good and valid
leasehold interest) to all of the Tangible Personal Property used in the
operation of the business of the Company as currently conducted, in each case
free and clear of any material lien except Assumed Debt.

23



--------------------------------------------------------------------------------



 



          5.5.2. All of the Accounts Receivable shown on the Financial
Statements and the Accounts Receivable constituting a part of the Assets arose
in the Ordinary Course of Business in connection with bona fide transactions.
Schedule 5.5.2 reflects the procedures the Company uses to collect its Accounts
Receivable.
   5.6. Agreement Related to Other Instruments; Consents
     The execution, delivery and performance by the Member and the Company of
this Agreement and the other documents, instruments and agreements to be entered
into by the Member and the Company pursuant hereto do not and will not, and the
consummation of the transactions contemplated hereby and thereby will not,
conflict with or violate any provision of the Organizational Documents of the
Company.
   5.7. Absence of Changes
     Since December 31, 2008 through the Effective Date, the Company has not,
except as set forth in Schedule 5.7 or in the Ordinary Course of Business:
               (a) transferred, assigned or conveyed any material Assets ;
               (b) suffered any material destruction, damage or loss to any
material Assets (casualty or other), whether or not covered by insurance;
               (c) except as described in Schedule 5.12 or Schedule 3.2(k),
entered into any Material Contract;
               (d) except as described in Schedule 5.12 or Schedule 3.2(k),
terminated or amended or suffered the termination or amendment of, failed to
perform in all material respects its obligations under, or suffered or permitted
any Default to exist under, any Material Contract or Real Property Lease;
               (e) caused or consented to the imposition of a material Lien on
any Asset except for the Assumed Debt;
               (f) made any distributions to its members or RMO in the form of
the return of capital, dividends or cash distributions;
               (g) incurred or assumed any indebtedness for borrowed money or
issued any debt security except as set forth in Schedule 5.12;
               (h) waived any material right of the Company or cancelled any
debt or claim held by the Company;
               (i) made any loan to any officer, director, employee or member of
the Company;
               (j) increased, directly or indirectly, the compensation paid or
payable to any officer, director, employee or agent of the Company except in
accordance with Section

24



--------------------------------------------------------------------------------



 



3.2(j) hereof;
               (k) hired or fired any employees of the Company or changed any
such employee’s terms or conditions of employment except in accordance with
Section 3.2 hereof;
               (l) taken or suffered any other act that may reasonably be
expected to cause or result in a Material Adverse Effect;
               (m) received any adverse ruling or denial of any request by any
Governmental Authority, including but not limited to the MPSC, WPSC, PPUC, or
PUCO; or
               (n) agreed to do any of the foregoing items of this Section 5.7.
   5.8. Material Claims
     Except as set forth in Schedule 5.8, there is no litigation, suit, action,
proceeding or claim pending or, to the knowledge of RMO or RMO’s counsel, any
basis therefore or threat thereof against the Company that would be reasonably
expected to result in a Material Adverse Effect on the Company. Except as set
forth in Schedule 5.8, there is no judgment, decree, injunction, order,
determination, award, finding or letter of deficiency of any Governmental
Authority or arbitrator outstanding with respect to the Agreement or against the
Company or any of the Assets.
   5.9. Permits; Compliance With Laws
     Except as set forth in Schedule 5.9 and for Environmental Matters, which
are addressed exclusively in Section 5.17, to RMO’s knowledge the Company
possesses all Permits that are required under applicable Law for the ownership
or operation of the business of the Company as currently conducted, to RMO’s
knowledge all such Permits are in full force and effect, and to RMO’s knowledge
the Company is in compliance with all of the terms and conditions of such
Permits. No proceeding is pending or, to RMO’s knowledge, threatened seeking the
revocation, cancellation, non-renewal or limitation, in whole or in part, of any
such Permit. The Company has not received any written notice from any
Governmental Authority alleging violation of any applicable Law.
   5.10. Real Property
          5.10.1. The Company does not own any fee simple interest in real
property other than the real property, buildings and improvements described in
Schedule 5.10.1. The Company owns good, valid and marketable fee simple title to
such real property, free and clear of any Lien other than the Mortgage or any
other Liens that, individually or in the aggregate, could not materially
adversely affect the function of such property in connection with its use in the
Ordinary Course of Business. Except as set forth on Schedule 5.10.1 and except
for easements, conditions and other conditions of record, no part of such real
property is subject to any assignment, lease, license, sublease or other
agreement granting to any Person any right to the possession, use, occupancy or
enjoyment of such property. All such real property complies in all material
respects with all federal, state, provincial and local Laws and all applicable
private restrictions.

25



--------------------------------------------------------------------------------



 



          5.10.2. RMO has heretofore delivered to Parent true, correct and
complete copies of all leases (including all amendments thereto) of real
property currently leased by the Company, a list of which is set forth in
Schedule 5.10.2 (collectively, the “Real Property Leases”). Each Real Property
Lease is valid and binding on the Company that is a party thereto, and on the
other parties thereto, and is enforceable against the Company and the other
parties thereto in accordance with the terms thereof, except as enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance, fraudulent
transfer, reorganization, moratorium, applicable equitable principles or other
similar Laws from time to time in effect affecting the enforcement of creditors’
rights generally. Except as described in Schedule 5.10.2, the Company has
performed all material obligations required to be performed by it to date under
all such Real Property Leases, and neither the Company, nor any other party
thereto, is in Default under any of the Real Property Leases. Except as set
forth in Schedule 5.10.2 and to the knowledge of RMO, no part of the property
leased pursuant to a Real Property Lease is subject to any assignment, lease,
license, sublease, or other agreement granting to any Person other than as
specified in such Real Property Lease any right to the possession, use,
occupancy or enjoyment of such leased property.
          5.10.3. The real property listed in Schedules 5.10.1 and 5.10.2 shall
collectively be referred to herein as the “Real Property”. The Real Property
includes all of the Real Property used by the Company in its business
operations. To RMO’s knowledge, all improvements to the Real Property are
located within the boundary lines of the Real Property, and no structure,
fixture, facility or improvement on any parcel adjacent to the Real Property
encroaches onto any portion of the Real Property. To RMO’s knowledge, the
Company has good and valuable rights of physical and legal ingress and egress to
and from the Real Property from and to the public systems for all usual streets,
roads and utility purposes, and to RMO’s knowledge no condition exists that
would reasonably be expected to result in the termination of such ingress and
egress. Except as set forth in Schedule 5.10.3 to RMO’s knowledge the Real
Property and any present or proposed use of the Real Property comply with all
applicable Laws and all covenants, conditions, restrictions and similar matters
affecting or applicable to the Real Property. To RMO’s knowledge, the Company
has obtained all Permits from Governmental Authorities (including certificates
of use and occupancy, licenses and other Permits), required in connection with
the construction, repair, maintenance, ownership, use and occupation of the Real
Property. To RMO’s knowledge, there are no pending, or threatened condemnation,
fire, health, safety, building or other land use regulatory proceedings,
lawsuits or administration actions related to any portion of the Real Property
and the Company has not received written notice of any pending or threatened
special assessment proceedings affecting any portion of the Real Property.
Except for real property taxes with respect to the tax period in which the
Closing Date occurs, all real property taxes (and applicable penalties and
interest, if any) that are due and payable with respect to the Real Property
have been paid or will be paid at or prior to the Closing Date. There are no
outstanding options, rights of first offer, rights of refusal or similar
contracts or rights to purchase the Real Property or any portion thereof or
interest therein. No work, repairs, installation, construction or other services
have been performed on any of the Real Property or materials supplied to the
Real Property in the four (4) month period prior to the Closing Date that could
give rise to a materialmen’s, mechanic’s, repair man’s, contractor’s, tax or
other similar lien, or if such work, repairs, installation, construction or
other services have been performed on any of the Real Property or

26



--------------------------------------------------------------------------------



 



materials supplied to the Real Property, all providers of such work or materials
have been paid in full.
     5.11. Intellectual Property; Software
          5.11.1. Schedule 5.11.1 sets forth a list of all issued Patents and
registered copyrights, trademarks, service marks and trade names owned or
licensed by the Company and currently used in conducting its businesses in the
United States or any foreign country, and the annual licensing fee to be paid by
the Company for the use of such Intellectual Property, if any. The Company owns,
or has the license or right to use in the United States and in any foreign
country in which it conducts business, all Intellectual Property currently used
and necessary to conduct the business of the Company as presently conducted, in
the United States and in each foreign country where the Company uses such
Intellectual Property.
          5.11.2. Schedule 5.11.2(a) sets forth a list of all Software owned or
licensed by the Company, and Schedule 5.11.2(b) sets forth a list of all
Software owned or licensed by any Non-Company Affiliate, which is currently used
in conducting the Company business in the United States or any foreign country.
Schedules 5.11.2(a) and 5.11.2(b) also set forth the annual licensing fee owed
by the Company to utilize said Software. The Company own, or have the license or
right to use all such Software currently used and necessary to conduct the
business of the Company as presently conducted, in the United States and in each
foreign country where the Company uses such Software.
          5.11.3. To the knowledge of RMO, (a) no Third Party is infringing
upon, violating or interfering with or otherwise engaging in the unlawful
appropriation of any right, title, interest of or the goodwill associates with
any Intellectual Property which is owned by the Company, and (b) within the last
three years neither the Company nor any of the Affiliates has brought or
threatened a claim against any Third Party alleging that or otherwise has reason
to believe that any Intellectual Property owned by the Company or any of the
Affiliates is being infringed upon, violated or interfered with or unlawfully
appropriated.
     5.12. Material Contracts
          5.12.1. Schedule 5.12 sets forth a true, correct and complete list, as
of the date hereof, of all material Contracts (other than Real Property Leases
and other than those material Contracts which will be superseded by the
Contracts listed in Schedule 3.2) of the following categories (collectively, the
“Material Contracts”):
               5.12.1.1. any Contract (including any confidentiality agreements)
between the Company and one or more Major Customers;
               5.12.1.2. any Contract that by its terms limits or otherwise
restricts the Company from engaging or competing in any line of business or in
any geographic area;
               5.12.1.3. any partnership agreement, joint venture agreement or
non-wholly-owned limited liability company operating agreement;

27



--------------------------------------------------------------------------------



 



               5.12.1.4. any guaranty, surety bond or letter of credit issued or
posted, as applicable, by the Company in which the Company is the guarantor,
indemnitor or reimbursing party, as applicable;
               5.12.1.5. any agreement requiring payment to any Person of a
commission or fee other than in the Ordinary Course of Business;
               5.12.1.6. any distributor, sales representative, independent
contractor or similar agreement;
               5.12.1.7. any agreement under which the Company or any of its
officers or directors are restricted from carrying on any business, or competing
in any line of business, in the State where the Company does business;
               5.12.1.8. any indenture, trust agreement, loan agreement or note
to which the Company is a party that involves or evidences outstanding
indebtedness, obligation or liabilities for borrowed monies;
               5.12.1.9. any agreement for the disposition of a material portion
of the Company’s Assets (other than the sale of inventory in the Ordinary Course
of Business);
               5.12.1.10. any stand-alone indemnification agreement providing
for indemnification obligations on the part of the Company;
               5.12.1.11. any agreement for the acquisition of any of the
properties, securities or other ownership interest of the Company or the grant
to any Person of any options, rights of first refusal, exclusive negotiation or
preferential similar rights to purchase any of such Assets, properties,
securities or other ownership interest; and
               5.12.1.12. any commitment or agreement to enter into or post any
of the foregoing items of this Section 5.12.1.
          5.12.2. For purposes of Section 5.12.1 above, a contract will be
deemed “material” if it obligates the Company to a liability in excess of Ten
Thousand Dollars ($10,000.00).
          5.12.3. As of the date of this Agreement, RMO has made available to
Parent true, correct and complete copies of all written Material Contracts. Each
Material Contract is in full force and effect, and is valid and binding on the
Company, the other parties thereto, and is enforceable against the Company and
the other parties thereto in accordance with the terms thereof, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
fraudulent transfer, reorganization, moratorium, applicable equitable principles
or similar laws from time to time in effect affecting the enforcement of
creditors’ rights generally. Except as set forth in Schedule 5.12, to RMO’s
knowledge the Company has performed all material obligations required to be
performed by them to date under such Material Contract, and to RMO’s knowledge
neither the Company, nor any other party thereto is in Default under such
Material Contract, nor to RMO’s knowledge does any condition exist that with
notice or lapse of

28



--------------------------------------------------------------------------------



 



time would constitute a Default thereunder. No surety bond or letter of credit
that constitutes a Material Contract has been called or drawn upon.
   5.13. Labor Matters
     Except as set forth on Schedule 5.13, within the last three (3) years,
(a) the Company has not been the subject of any union activity, nor has there
been any strike of any kind called against the Company, nor has there been any
lockout or work stoppage involving the Company, and (b) the Company has not
violated any applicable federal, state or provincial Law relating to labor or
labor practices. Except as set forth on Schedule 5.13, the Company is not a
party to any collective bargaining agreement.
   5.14. ERISA and Related Matters
          5.14.1. Schedule 5.14 sets forth a true, correct and complete list, as
of the date hereof, of all Company Plans. RMO has made available to Parent true,
correct and complete copies of the most recent summary plan descriptions, if
any, with respect to the Company Plans.
          5.14.2. The Company does not contribute or have any obligation to
contribute, and has not within six (6) years prior to the date of this Agreement
contributed or had an obligation to contribute, to a multiemployer plan (within
the meaning of Section 3(37) of ERISA) or a Benefit Plan (other than a Member
Plans) subject to Title IV of ERISA, Section 302 of ERISA or Section 412 of the
Code.
          5.14.3. With respect to any “employee benefit plan,” within the
meaning of Section 3(3) of ERISA, that is not a Company Plan, and which is
sponsored, maintained, or contributed to, or has been sponsored, maintained, or
contributed to within six (6) years prior to the date of this Agreement, by the
Company or any corporation, trade, business, or entity under common control with
the Company, within the meaning of Section 414(b), (c), or (m) of the Code or
Section 4001 of ERISA, to RMO’s knowledge: (a) no withdrawal liability, within
the meaning of Section 4201 of ERISA, has been incurred, which withdrawal
liability has not been satisfied, (b) no liability to the Pension Benefit
Guaranty Corporation has been incurred by any such entity, which liability has
not been satisfied, (c) no accumulated funding deficiency, whether or not
waived, within the meaning of Section 302 of ERISA or Section 412 of the Code
has been incurred, and (d) all contributions (including installments) to such
plan required by Section 302 of ERISA and Section 412 of the Code have been
timely made.
          5.14.4. In connection with the consummation of the transactions
contemplated by this Agreement, to RMO’s knowledge no payments of money or other
property, acceleration of benefits, or provision of other rights have been or
will be made hereunder, under any agreement contemplated herein, or under any
Company Plan that would be reasonably likely to be nondeductible under Section
280G of the Code, whether or not some other subsequent action or event would be
required to cause such payment, acceleration, or provision to be triggered.
   5.15. Guaranties or Bonds
     Schedule 5.15 sets forth a true, correct and complete list, as of the date
hereof, of all Guaranties or Bonds.

29



--------------------------------------------------------------------------------



 



   5.16. Employees
     Except as set forth on Schedule 5.16, the Company do not have any written
or oral contract with any individual currently engaged, or previously engaged,
in the business of the Company as an employee, independent contractor or
otherwise. Schedule 5.16 sets forth a true, correct and complete list, as of the
date(s) set forth therein, of the names, position and initial employment date of
all current employees of the Company. No changes in such base pay for such
employees have been promised or authorized by the Company, except in the
Ordinary Course of Business or except as described in Schedule 5.16. Except as
set forth in Schedule 5.16, there are no loans or other obligations payable or
owing by the Company to any officer, director or employee of the Company, except
salaries, wages, vacation pay, bonuses and salary advances and reimbursement of
expenses incurred and accrued in the Ordinary Course of Business, nor are any
loans or debts payable or owing by any such individuals to the Company, nor has
the Company guaranteed any of such individuals’ respective loans or material
obligations. The Company is not (a) delinquent in the payment to any of its
employees or independent contractors any wages, salaries, commissions, bonuses
or other direct compensation for any services performed by them or amounts
required to be reimbursed to such employees or consultants or any Taxes or any
penalty for failure to comply with any of the foregoing or (b) liable for any
payment to any trust or other fund or to any Governmental Authority, with
respect to unemployment compensation benefits, social security or other benefits
or obligations for employees (other than routine payments to be made in the
Ordinary Course of Business and consistent with past practices). RMO is not
aware and the Company has not received notice that any employee or independent
contractor of the Company intends to terminate his or her employment
relationship or engagement with the Company. RMO is not aware and the Company
has not received notice that any employee, director or officer of the Company is
obligated under any contract or subject to any judgment, decree or
administrative order that would conflict or interfere with (a) the performance
of the Person’s duties as an employee, director or officer of the Company, or
(b) the business of the Company as conducted or proposed to be conducted.
Between the Effective Date and the Closing Date, no more than twenty percent
(20%) of the total employees engaged by the Company shall have resigned, been
terminated for any reason, or had their working hours materially reduced except
in the Ordinary Course of Business.
   5.17. Environmental Matters
     Except as set forth in Schedule 5.17 to RMO’s knowledge:
          5.17.1. the Company and its respective operations are in material
compliance with all applicable Environmental Laws;
          5.17.2. the Company is not subject to any pending or threatened claim,
action, suit, investigation, inquiry or proceeding under any Environmental Law
and there is no such action proposed or threatened;
          5.17.3. all Permits, if any, required to be obtained by the Company
under any Environmental Law in connection with its respective operations as it
is currently being

30



--------------------------------------------------------------------------------



 



conducted, including those relating to the management of Hazardous Substances,
have been obtained by the Company, and are in full force and effect on the date
hereof;
          5.17.4. there have been no releases of Hazardous Substances on any
real property owned or leased by the Company in connection with the operations
of the Company that requires remediation under applicable Environmental Laws;
          5.17.5. no real property formerly owned or leased by the Company in
connection with the operations of the operations and the Company has been
contaminated with any Hazardous Substances during or prior to such period of
ownership or operation which could reasonably be expected to result in liability
relating to or requiring any remediation under the applicable Environmental
Laws;
          5.17.6. the Company is not subject to any order, decree, injunction or
other arrangement with any Governmental Authority or any agreement with any
third party pursuant to which the Company is indemnifying any third party for
liability under any Environmental Laws; and
          5.17.7. RMO and the Company shall make available to Parent on a
confidential basis all environmental site assessment reports, studies and
related documents in the possession of the Company, RMO or any Non-Company
Affiliate and relating to environmental matters in connection with operation of
the Assets.
   5.18. Insurance Coverage
     Schedule 5.18 sets forth a true, correct and complete summary of all
Company Insurance Policies applicable to the Company and any surety bonds (if
applicable) covering the Company, the Assets, the business of the Company, and
the employees of the Company, other than any such insurance policies related to
Benefit Plans. There is no claim by the Company pending under any such policies
or bonds as to which coverage has been questioned, denied or disputed by the
underwriters of such policies and bonds. All premiums due and payable under such
policies and bonds have been paid, and the Company is otherwise in material
compliance with the terms and conditions of all such policies and bonds. To the
knowledge of RMO, there is no threatened termination of such policies and bonds.
   5.19. Governmental Filings: No Violations
          5.19.1. Except as disclosed on the attached Schedule 5.19, to RMO’s
knowledge no notices, reports or other filings are required to be made by RMO or
the Company with, nor are any consents, registrations, approvals, permits or
authorizations required to be obtained by RMO or the Company from, any
Governmental Authority in connection with the execution and delivery of this
Agreement by RMO or the Company and the consummation of the transactions
contemplated hereby, except those that the failure to make or obtain would not
have a Material Adverse Effect.
          5.19.2. Subject to the filings, registrations, consents, approvals,
permits, authorizations and/or notices referred to in Schedule 5.19 and/or in
Schedule 6.2, RMO’s and the Company’s execution, delivery and performance of
this Agreement and the consummation of the

31



--------------------------------------------------------------------------------



 



transactions contemplated hereby will not constitute or result in (i) a breach
or violation of any provisions of the Organizational Documents of the Company,
(ii) a breach or violation of any Law of any Governmental Authority by which the
Company is bound or (iii) a breach or violation of, or a default under, the
acceleration of any obligations under, or the creation of a Lien on the assets
of the Company (with or without notice, lapse of time or both) pursuant to, any
Contract binding upon the Company, except, in the case of clauses (ii) and
(iii) above, for any breach, violation, default, acceleration or creation that
would not have a Material Adverse Effect.
     Except as disclosed on the attached Schedule 5.19, neither the RMO nor the
Company needs to provide any notice to, or obtain any Permits from any
Governmental Authority for the consummation of the transactions contemplated by
this Agreement.
   5.20. Accounts Receivable
     Schedule 5.20 sets forth a true and correct list of all Accounts Receivable
of the Company as of the end of the business day on April 28, 2009. All Accounts
Receivable represent valid obligations and to RMO’s knowledge are not subject to
any set offs or counterclaims. All Accounts Receivable and all Accounts
Receivable arising between the Effective Date and the Closing Date are owned by
the Company. Except as set forth in Schedule 5.20, no Account Receivable has
been outstanding for more than sixty (60) days. To RMO’s knowledge, the Company
has not received written notice from an account debtor stating that any Account
Receivable in an amount in excess of Ten Thousand Dollars ($10,000.00) is
subject to any contest, claim or set off by such account debtor. No discount or
allowance from any Account Receivable has been made or agreed to.
   5.21. Gratuitous Payments
     Neither the Company, nor any of the directors, members, executives,
independent contractors or employees of the Company, nor any agents acting on
behalf of or for the benefit of the Company, directly or indirectly, has
(i) offered or paid any remuneration, in cash or in kind, to, or made any
financial arrangements with, any past or present customers or third party payors
of the Company, or potential customers of the Company in order to obtain
business from such customers, other than standard pricing or discount
arrangements consistent with proper legal and business practices, (ii) given, or
agreed to give, or is aware that there has been made, or that there is an
agreement to make, any gift or gratuitous payment of any kind, nature or
description (whether in money, property or services) to any customer, third
party payor, supplier, source of financing, landlord, sub-tenant, licensee or
anyone else other than in connection with promotional or entertainment
activities consistent with proper legal and business practices, (iii) made, or
has agreed to make, or is aware that there has been made, or that there is any
agreement to make, any illegal political contribution or gift, or any
contributions, payments or gifts of its funds or property to, or for the private
use of, any governmental official, employee or agent, where either the
contribution, payment or gift or the purpose of such contribution, payment or
gift is illegal under the laws of the United States, or under the laws of any
state thereof or any other jurisdiction (foreign or domestic) under which such
payment or gift was made, (iv) established or maintained any unrecorded fund or
asset for any purpose, or has made any false or artificial entries on any of its
books or records for any reason or (v) made, or has agreed to make,

32



--------------------------------------------------------------------------------



 



or is aware that there has been made, or that there is any agreement to make,
any payments to any person with the intention or understanding that any part of
such payment was to be used for any purpose other than that described in the
documents supporting the payments. No notice or claim inconsistent with the
representations in this Section 5.21 has been received by the Company.
   5.22. Disclosures
     Neither this Agreement, nor any other agreement entered into pursuant to
the transactions contemplated by this Agreement, nor any schedule, exhibit,
report, document, certificate or instrument prepared by and furnished by the
Company and RMO to Parent or its counsel in connection with the transactions
contemplated by this Agreement contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading except to the extent
that any such statement or omission will not be reasonably likely to have a
material effect on the business, financial condition, prospects, or operation of
the Company or Assets.
   5.23. Litigation
     Except as set forth in Schedule 5.8, there is no action, suit or proceeding
at law or in equity against the Company pending, or to the knowledge of RMO,
threatened, which (a) relates to or involves uninsured amounts of more than
$5,000, (b) would, if decided adversely to RMO or the Company, prohibit the
transactions contemplated by this Agreement or (c) is reasonably likely to have
a Material Adverse Effect. The Company has not been permanently or temporarily
enjoined or barred by order, judgment or decree requiring the Company to take,
or refrain from taking, action with respect to its business.
   5.24. Brokers and Finders
     No broker or finder has been retained or employed by RMO or the Company in
connection with the transactions contemplated in this Agreement. The Company
does not have, and will not have, any financial obligation to any broker or
finder.
   5.25. Regulatory Proceedings
     As of the date hereof, the Company, (a) has no rates which have been or are
being collected subject to refund, pending final resolution of any proceeding
pending before a Governmental Authority or on appeal to the Courts or (b) is not
a party to any proceeding before a Governmental Authority or on appeal from
orders of a Governmental Authority which, in each case, has resulted or would
reasonably be expected to result in orders have a Material Adverse Effect.

6.   REPRESENTATIONS AND WARRANTIES OF RMO REGARDING THE COMPANY AND THE COMPANY
INTERESTS

33



--------------------------------------------------------------------------------



 



     RMO represents and warrants to Parent that except as otherwise set forth in
this Agreement:
   6.1. Power and Authority; Enforceability
     RMO and the Company have all requisite power and authority to execute and
deliver this Agreement and the other documents, instruments and agreements to be
entered into by it pursuant hereto, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby.
This Agreement has been duly and validly executed and delivered by RMO and the
Company, and, on the Closing Date, all other agreements to be entered into by
RMO and the Company pursuant hereto will have been duly and validly executed and
delivered by RMO and the Company. This Agreement is, and each and every
agreement, document and instrument provided for herein to be executed and
delivered and to which RMO and the Company are a party will be, when executed
and delivered by the parties thereto, valid and binding on RMO and the Company
and enforceable against RMO and the Company in accordance with its respective
terms, except as enforceability may be limited by applicable equitable
principles or by bankruptcy, insolvency, fraudulent conveyance, fraudulent
transfer, reorganization, moratorium or similar Laws from time to time in effect
affecting the enforcement of creditors’ rights generally.
   6.2. No Violation or Conflict by RMO or the Company
     Except as set forth in Schedule 6.2, the execution, delivery and
performance by RMO and the Company of this Agreement and each and every other
agreement, document and instrument to be entered into by RMO and the Company
pursuant hereto do not and will not, and the consummation of the transactions
contemplated hereby and thereby will not, constitute an occurrence of a Default
or require the consent or approval of any Person under any provision of any
Material Contract to which RMO or the Company are a party or by which they are
bound.
   6.3. RMO and the Company Governmental Approvals
     Except as set forth in Schedule 5.19, the execution, delivery and
performance by RMO and the Company of this Agreement, and the other documents,
instruments and agreements to be entered into by RMO and the Company pursuant
hereto, do not and will not, and the consummation of the transactions
contemplated hereby and thereby will not (a) violate any consent, judgment,
order or decree or any applicable rule or regulation of any Governmental
Authority to which RMO, the Company or any Non-Company Affiliate is a party or
is subject to, (b) require of RMO, the Company or any Non-Company Affiliate a
filing or registration with any Governmental Authority, or (c) require RMO, the
Company or any Non-Company Affiliate to obtain any consent, approval, Permit,
certificate or order of any Governmental Authority under applicable Law or by
any applicable consent, judgment, order or decree or any applicable rule or
regulation of any Governmental Authority.
   6.4. Title to the Company Interests
     As of the Closing Date, RMO will collectively own, beneficially and of
record, all of the shares of Company Interest free and clear of any and all
Liens except as set forth on Schedule 6.4. There are no outstanding
subscriptions, options, warrants, rights of first refusal or other

34



--------------------------------------------------------------------------------



 



agreements or commitments, other than this Agreement, obligating RMO to
transfer, or granting an option or right by RMO to any Person to purchase or
acquire from RMO the Company Interests or any other securities of the Company.
   6.5. Litigation Against RMO or the Company
     Except as set forth in Schedule 6.5, to RMO’s knowledge there is no
litigation, suit, action, proceeding, claim or investigation pending or, to the
knowledge of RMO, proposed or threatened against RMO or the Company that
(a) affects RMO, any Non-Company Affiliate, the Company, or the Assets, and
could, individually or in the aggregate, if pursued or resulting in a judgment
against RMO, reasonably be expected to materially adversely effect on the
ability of RMO to consummate the transactions described herein, or (b) seeks
restraint, prohibition, or other injunctive relief in connection with this
Agreement or the consummation of the transactions contemplated hereby. There is
no judgment, decree, injunction, order, determination, award, finding or letter
of deficiency of any Governmental Authority or arbitrator outstanding against
RMO or the Company with respect to this Agreement.
   6.6. Taxes
     RMO has (i) timely extended or filed all Income Tax Returns known to RMO to
be required to be filed with respect to the Company and all such Income Tax
Returns are true, correct and complete in all material respects; (ii) paid, and
until the Effective Time will, within the time and in the manner prescribed by
Law, pay, all Income Taxes known to RMO to be due and payable in respect of such
Income Tax Returns related to the Company except those being contested in good
faith; (iii) RMO has not executed or filed with any taxing authority (whether
federal, state, local or foreign) any agreement or other document (other than
normal requests to extend the time for filing a Income Tax Return) extending or
waiving or having the effect of extending or waiving the period for assessment
of any Income Tax that is due with respect to a Income Tax Return related to the
Company and is required to file; (iv) no federal, state, local or foreign Income
Tax Audits or other administrative proceeding, discussions or court proceedings
are presently in progress with regard to any Income Tax Returns related to the
Company; and (v) there are no Liens for Income Taxes upon the Assets of the
Company. RMO acknowledges that the Company is treated for federal Income Tax
purposes as “disregarded as an entity separate from its owner” pursuant to
Section 301.7701-3(b)(1)(ii) of the Treasury Regulations.
   6.7 Investment
     RMO is receiving the Parent Common Stock as the Merger Consideration
pursuant to the exemption provided by Section 4(2) of the Securities Act of
1933, as amended, and has made, independently and without reliance on Parent
(except to the extent that RMO has relied upon the representations and
warranties of Parent contained herein), his own analysis of Parent Common Stock,
and RMO has had reasonable and sufficient access to such documents and other
information and materials as he considers appropriate to make his necessary
evaluation. RMO is acquiring Parent Common Stock solely for his own account for
investment and not with a view to or for the distribution thereof. RMO
acknowledges that Parent Common Stock to be issued to him in connection with the
Mergers is not registered under the Securities Act of 1933, as amended, and that
such Parent Common Stock may not be transferred or sold except pursuant to

35



--------------------------------------------------------------------------------



 



the registration provisions of the Securities Act of 1933, as amended, or
pursuant to an applicable exemption therefrom. RMO is able to bear the economic
risk of his investment in Parent Common Stock pursuant to this Agreement, and
has sufficient knowledge and experience in financial and business matters in
that he is capable of evaluating the merits and risks of the acquisition of
Parent Common Stock, and RMO is able to financially bear the risk thereof.

7.   REPRESENTATIONS AND WARRANTIES OF PARENT

     Parent represents and warrants to RMO and the Company that:
   7.1. Organization and Standing
     Parent is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Montana.
   7.2. Corporate Power and Authority; Enforceability
     Parent has all requisite corporate power and authority to execute and
deliver this Agreement and the other documents, instruments and agreements to be
entered into by it pursuant hereto, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance by Parent of this Agreement and each and
every other agreement, document and instrument to be executed, delivered and
performed by Parent in connection herewith have been duly authorized and
approved by all requisite corporate action on the part of Parent. This Agreement
has been duly and validly executed and delivered by Parent, and, on the Closing
Date, all other agreements to be entered into by Parent pursuant hereto will
have been duly and validly executed and delivered by Parent. This Agreement is,
and each and every agreement, document and instrument provided for herein to be
executed and delivered and to which Parent is a party will be, when executed and
delivered by the parties thereto, valid and binding on Parent, and enforceable
against Parent in accordance with their respective terms, except as
enforceability may be limited by applicable equitable principles or by
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, moratorium or similar Laws from time to time in effect affecting
the enforcement of creditors’ rights generally.
   7.3. No Violation or Conflict by Parent
     Except as set forth in Schedule 7.3, the execution, delivery and
performance by Parent of this Agreement and each and every other agreement,
document and instrument to be entered into by Parent pursuant hereto do not and
will not, and the consummation of the transactions contemplated hereby and
thereby will not, conflict with or violate any provisions of the articles of
incorporation or the bylaws of Parent, or constitute an occurrence of Default or
require the consent or approval of any Person under any provision of any
contract or agreement to which Parent is a party or by which it is bound.
   7.4. Parent Governmental Approvals
     Except as set forth in Schedule 7.4, the execution, delivery and
performance by Parent of this Agreement, and the other documents, instruments
and agreements to be entered into by

36



--------------------------------------------------------------------------------



 



Parent pursuant hereto, do not and will not, and the consummation of the
transactions contemplated hereby and thereby will not (a) violate any consent,
judgment, order or decree or any rule or regulation of any Governmental
Authority to which Parent or any Affiliate of Parent is a party or is subject
to, (b) require of Parent or any Affiliate of Parent a filing or registration
with any Governmental Authority, or (c) require Parent or any Affiliate of
Parent to obtain any consent, approval, Permit, certificate or order of any
Governmental Authority under applicable Law or by any applicable consent,
judgment, order or decree or any applicable rule or regulation of any
Governmental Authority.
   7.5. Litigation Against Parent
     There is no litigation, suit, action, proceeding, claim or investigation
pending or, to the knowledge of Parent, proposed or threatened against Parent
that (a) affects Parent or any Affiliate of Parent and could, individually or in
the aggregate, if pursued or resulting in a judgment against Parent or such
Affiliate, reasonably be expected to materially adversely effect the ability of
Parent to consummate the transactions described herein, or (b) seeks restraint,
prohibition, or other injunctive relief in connection with this Agreement or the
consummation of the transactions contemplated hereby. There is no judgment,
decree, injunction, order, determination, award, finding or letter of deficiency
of any Governmental Authority or arbitrator outstanding against Parent with
respect to this Agreement.
   7.6. Purchase for Investment
     Parent is acquiring the Company Interests pursuant to the exemption
provided by Section 4(2) of the Securities Act of 1933, as amended, and has
made, independently and without reliance on RMO (except to the extent that
Parent has relied upon the representations and warranties of RMO contained
herein), its own analysis of the Company Interest, the Company and the Assets
for the purpose of acquiring the Company Interests, and Parent has had
reasonable and sufficient access to such documents and other information and
materials as it considers appropriate to make its necessary evaluation. Parent
is acquiring the Company Interests solely for its own account for investment and
not with a view to or for the distribution thereof. Parent acknowledges that the
Company Interests are not registered under the Securities Act of 1933, as
amended, and that none of the Company Interests may be transferred or sold
except pursuant to the registration provisions of the Securities Act of 1933, as
amended, or pursuant to an applicable exemption therefrom. Parent is able to
bear the economic risk of its investment in the Company Interests pursuant to
this Agreement, and has sufficient knowledge and experience in financial and
business matters in that it is capable of evaluating the merits and risks of the
acquisition of the Company Interests, and Parent is able to financially bear the
risk thereof.
   7.7. Knowledge of Inaccuracies
     Parent shall promptly notify RMO and the Company if at any time prior to
the Closing Parent acquires knowledge of any inaccuracy in any of the
representations made by the RMO in this Agreement, provided, however, that
Parent’s failure to inform RMO shall not be considered a breach hereunder.

37



--------------------------------------------------------------------------------



 



   7.8. Investigations
     Parent acknowledges that it has been furnished with and has an opportunity
to read this Agreement to which it is a party and all materials relating to the
Company and the Assets that have been requested by Parent. Parent further
acknowledges that it has been given ample opportunity to ask questions and
request information of, and receive answers from RMO concerning the Company and
the Assets, including but not limited to information relating to the business,
finances, operations and prospects of the Company.

8.   CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT

     The obligations of Parent to consummate the Merger and the transactions
contemplated by this Agreement shall be subject to the satisfaction, on or
before the Closing, of each and every one of the following conditions, all or
any of which may be waived, in whole or in part, by Parent for purposes of
consummating the Merger and such other transactions:
   8.1. Representations True at the Closing
     The representations and warranties made by RMO or of RMO on behalf of the
Company in this Agreement shall be true and correct in all material respects
when made, and immediately prior to the Closing with the same force and effect
as though such representations and warranties had been made as of such time.
   8.2. Covenants of RMO
     RMO and the Company shall have duly performed in all material respects all
of the covenants, acts and undertakings to be performed by them respectively on
or prior to the Closing pursuant to the Agreement, and a duly authorized officer
of the Company, and RMO himself shall have delivered to Parent a certificate in
the form attached hereto as Exhibit A dated as of the Closing Date certifying to
the fulfillment of this condition and the condition set forth in Section 8.1.
   8.3. No Injunction, Etc.
     No action, proceeding, investigation, regulation or legislation shall have
been instituted or threatened by any Person other than Parent or any Affiliate
of Parent before any court or Governmental Authority to enjoin, restrain, or
prohibit the consummation of the Merger or the transactions contemplated hereby.
   8.4. Consents, Approvals and Waivers
     RMO and the Company’s execution and delivery of this Agreement and
consummation of the transactions contemplated hereby shall have been approved by
(a) all Governmental Authorities, (b) all of RMO and the Company’s lenders whose
approval is required under any applicable loan documents, and (c) Parent’s
lenders, LaSalle Bank N.A. and the holders of those current unsecured bond debt
notes due June 29, 2017, but only if such lender approvals are required under
the applicable loan documents, and no such approvals, independently or in the
aggregate, shall have resulted in a Material Adverse Effect on the regulatory
treatment of the

38



--------------------------------------------------------------------------------



 



Company. In addition, this Agreement shall have been approved by the special
committee of the board of directors of Parent, the board of directors of Parent
(other than Richard M. Osborne in his individual capacity, and Thomas J. Smith),
and Parent’s shareholders. Either (i) Parent shall have received a true, correct
and complete copy of each consent, approval, waiver and agreement required to be
obtained by RMO and the Company no later than the Closing pursuant to Section
3.3, or (ii) if RMO and the Company were unable to obtain such consent,
approval, waiver or agreement after having complied with their obligations under
Section 3.3, RMO shall have obtained for, or provided Parent with, in a form
reasonably acceptable to Parent, the economic practical benefit to Parent as if
such consent, approval, waiver or agreement had been received.
   8.5. Absence of Material Adverse Effect
     No Material Adverse Effect that is not as of the Effective Date hereof
contained in a schedule shall have occurred between the Effective Date and the
Closing Date.
   8.6 Consummation of Mergers pursuant to the Other Merger Agreement
     The mergers and other transactions contemplated by the Other Merger
Agreement shall have been consummated.

9.   CONDITIONS PRECEDENT TO THE OBLIGATIONS OF RMO AND THE COMPANY

     The obligations of RMO and the Company to consummate the Merger and the
transactions contemplated by this Agreement shall be subject to the
satisfaction, on or before the Closing, of each and every one of the following
conditions, all or any of which may be waived, in whole or in part, by RMO and
the Company for purposes of consummating the Merger and such other transactions:
   9.1. Representations True at Closing
     The representations and warranties made by Parent in this Agreement shall
be true and correct in all material respects when made, and immediately prior to
the Closing with the same force and effect as though such representations and
warranties had been made on and as of such time.
   9.2. Covenants of Parent
     Parent shall have duly performed in all material respects all of the
covenants, acts and undertakings to be performed by it on or prior to the
Closing pursuant to the Agreement, and the President of Parent shall have
delivered to RMO and the Company a certificate in the form attached hereto as
Exhibit B dated as of the Closing Date certifying to the fulfillment of this
condition and the condition set forth in Section 9.1.
   9.3. No Injunction, Etc.
     No action, proceeding, investigation, regulation or legislation shall have
been instituted or threatened by any Person other than RMO, the Company or any
Non-Company Affiliate

39



--------------------------------------------------------------------------------



 



before any court or Governmental Authority to enjoin, restrain or prohibit the
consummation of the Merger and the transactions contemplated hereby.
   9.4. Consents, Approvals and Waivers
     Parent’s execution and delivery of this Agreement and the consummation of
the Merger and the transactions contemplated hereby shall have been approved by
(a) the special committee of the board of directors of Parent, the board of
directors of Parent (other than Richard M. Osborne in his individual capacity,
and Thomas J. Smith), and approval by Parent’s shareholders, (b) all
Governmental Authorities whose approvals are required by Law, (c) Parent’s
lenders, LaSalle Bank N.A. and the holders of those current unsecured bond debt
notes due June 29, 2017, but only if such lender approvals are required under
the applicable loan documents, and (d) all of RMO’s and the Company’s lenders
whose approval is required under any applicable loan documents. RMO and the
Company shall have received a true, correct and complete copy of each consent,
approval, waiver and agreement required to be obtained by Parent no later than
the Closing pursuant to Section 3.3. RMO’s and the Company’s execution and
delivery of this Agreement and the consummation of the Merger and the
transactions contemplated hereby shall have been approved by all Governmental
Authorities whose approvals are required by Law, except for any such approval
which could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect on the ability of RMO and the Company to
consummate the Merger and the transactions described herein.
   9.5 Consummation of Mergers pursuant to the Other Merger Agreement
     The mergers and other transactions contemplated by the Other Merger
Agreement shall have been consummated.

10.   TRANSACTIONS AT CLOSING

   10.1. Transactions at Closing
     At the Closing, each of the following shall occur:
          10.1.1. RMO’s and the Company’s Performance. At the Closing, RMO and
the Company shall deliver to Parent each of the following:
               10.1.1.1. all certificates representing the Company Interests or,
if applicable, replacement certificates together with lost certificate
affidavits and indemnifications (in form and substance reasonably acceptable to
Parent), duly endorsed for transfer or accompanied with executed blank stock
powers (in form and substance reasonably acceptable to Parent), together with a
new certificate representing such shares issued in the name of Parent;
               10.1.1.2. original stock ledgers, articles of incorporation,
certificates of incorporation, charters, certificates of formation, bylaws,
joint venture agreements, partnership agreements, limited liability company
operating agreements, and board of directors’, and members’ minutes of the
Company;
               10.1.1.3. the certificate of RMO as described in Section 8.4;

40



--------------------------------------------------------------------------------



 



               10.1.1.4.    evidence of the consents, approvals, waivers and
agreements described in Section 8.4 in a form reasonably satisfactory to Parent;
               10.1.1.5.   certificate of existence or good standing of the
Company, as of the most recent practicable date, from the appropriate
Governmental Authority of the jurisdiction of its respective incorporations or
formations and the jurisdictions in which each is qualified to do business;
               10.1.1.6.    resignations, or evidence of termination of his or
her office, by each director, manager, and officer of the Company, unless
otherwise agreed by the parties;
               10.1.1.7.   such other evidence of the performance of all
covenants and satisfaction of all conditions required of RMO or the Company by
this Agreement, at or prior to the Closing, as Parent may reasonably require;
               10.1.1.8. all books and records relating to the operation of the
Company, including but not limited to all such electronic records, files,
ledgers and other documentation reasonably required by Parent in connection with
the ongoing operation of the Company; and
               10.1.1.9. any acknowledgments or consents of any lender’s of
Assumed Debt.
     10.1.2. Parent’s Performance. At the Closing, Parent shall deliver to RMO
each of the following:
               10.1.2.1.   the certificate of the President of Parent described
in Section 9.2;
               10.1.2.2.   certificates of existence or good standing of Parent
and the Acquisition Sub, as of the most recent practicable date, from the
appropriate Governmental Authority of the jurisdiction of its incorporation;
               10.1.2.3.   Secretary or Assistant Secretary certified copies of
resolutions of the board of directors of Parent approving the transactions
contemplated by this Agreement;
               10.1.2.4.   Secretary or Assistant Secretary certificates of
incumbency for the officers of Parent who sign on behalf of Parent this
Agreement and any other documents, instruments or agreements to be entered into
by Parent pursuant hereto;
               10.1.2.5.     such other evidence of the performance of all
covenants and satisfaction of all conditions required of Parent by this
Agreement, at or prior to the Closing, as RMO or the Company may reasonably
require; and
               10.1.2.6. a receipt of Parent evidencing Parent’s receipt of the
Company Interests.
11. SURVIVAL OF REPRESENTATION AND WARRANTIES; INDEMNIFICATION

41



--------------------------------------------------------------------------------



 



     11.1. Survival of Representations, Warranties and Agreements
               11.1.1. All representations, warranties, covenants, indemnities
and obligations made or undertaken by RMO in this Agreement are material, have
been relied upon by Parent and shall survive the Closing hereunder as set forth
in Section 11.5, and shall not merge in the performance of any obligation by any
party hereto.
               11.1.2. All representations, warranties, covenants, indemnities
and obligations made or undertaken by Parent in this Agreement are material,
have been relied upon by RMO and shall survive the Closing hereunder as set
forth in Section 11.5, and shall not merge in the performance of any obligation
by any party hereto.
     11.2. Agreements to Indemnify Parent Indemnitees
               11.2.1. Subject to the other provisions of this Section 11 and
subject to Section 5.25, RMO hereby agrees to indemnify and hold harmless
Parent, each Affiliate of Parent, their respective directors and officers, and
their respective successors and assigns (collectively, “Parent Indemnitees”),
from and against any and all liability, obligation, loss, Lien, damage, injury,
cost and expense (including reasonable attorneys’ fees and costs and expenses
related thereto) (collectively, “Losses”) suffered or incurred by any Parent
Indemnitee arising from: (a) any material breach of any indemnity, covenant,
representation or warranty of RMO contained in this Agreement, (b) any
misrepresentation in the certificate delivered at the Closing pursuant to
Section 8.2, (c) the Member Plans, (d) all Taxes of the Company (including Taxes
of any other Person for which the Company is liable under Treasury Regulation
section 1.1502-6 or similar provision of foreign, state or local law) for
periods (or portions thereof) ending on or prior to the Closing Date to the
extent such Taxes exceed the Accrued Tax Liability; or (e) any Scheduled Claim,
which claims the parties acknowledge and agree that RMO has acknowledged his
duty to defend in accordance with Section 11.6.2 and, thereby, RMO has a right
to control the defense of in accordance with the provisions of Section 11.6.2
               11.2.2. For all purposes of this Section 11, after the Closing,
any Loss suffered or incurred by the Company arising from any breach of any
indemnity, covenant, representation or warranty by RMO referenced in
Section 11.2.1 shall be deemed suffered and incurred by Parent for purposes of
such Section 11.2.1, and Parent shall be entitled to seek indemnification under
such Section 11.2.1 against RMO alone for any such Loss.
     11.3. Agreements to Indemnify the RMO Indemnitees
     Subject to the other provisions of this Section 11, Parent hereby agrees to
indemnify and hold harmless RMO, each Non-Company Affiliate, their respective
directors and officers, and their respective successors and assigns
(collectively, the “RMO Indemnitees”), from and against all Losses suffered or
incurred by any RMO Indemnitee arising from: (a) any material breach of any
indemnity, covenant, representation, or warranty of Parent contained in this
Agreement, (b) any misrepresentation in the certificate delivered at the Closing
pursuant to Section 9.2, or (c) any Taxes incurred as a result of any
transaction engaged in by the Company after the Closing.

42



--------------------------------------------------------------------------------



 



   11.4. Recoveries
     The determination of the amount of any Loss for purposes of this Section 11
shall take into account the amount of insurance proceeds payable with respect
thereto pursuant to any Third Party insurance policy, but only to the extent
such amounts are actually paid to the Indemnified Party.
   11.5. Survival
          11.5.1. All claims by a Parent Indemnitee for indemnification pursuant
to this Section 11 resulting from breaches of representations or warranties
herein shall be forever barred unless RMO is notified:
               11.5.1.1.   in the case of a claim based upon a breach of
Section 5.4 with respect to any taxable period ending on or prior to the Closing
Date, within the statutory period of limitations (including any extensions
thereof), unless such claim is raised by the taxing authority by way of an
offset against any claim or suit for refund by or on behalf of the Company, or
pursuant to the mitigation provisions contained in the Code or any applicable
statutes, in which case a claim may be made within one (1) year after such
offset or assessment; or
               11.5.1.2. in all other cases within eighteen (18) months after
the Closing Date; provided that if written notice for a claim of indemnification
has been given by Parent pursuant to Section 11.6.1 on or prior to the last day
of the foregoing 18-month period, then the obligation of RMO to indemnify any
Parent Indemnitee pursuant to this Section 11 shall survive with respect to such
claim until such claim is finally resolved; provided, further, however, that
claims based upon a breach of Section 5.2.1, Section Error! Reference source not
found., the first three sentences of Section 6.1, or Section 6.4 may be brought
at any time within the statute of limitations that applies to such claim or
claims.
          11.5.2. All claims by a RMO Indemnitee for indemnification pursuant to
this Section 11 resulting from breaches of representations or warranties herein
shall be forever barred unless Parent is notified within eighteen (18) months
after the Closing Date; provided that if written notice for a claim of
indemnification has been given by RMO on behalf of any RMO Indemnitee pursuant
to Section 11.6.1 on or prior to the last day of the foregoing twelve (12) month
period, then the obligation of Parent to indemnify any RMO Indemnitee pursuant
to this Section 11 shall survive with respect to such claim until such claim is
finally resolved; provided, further, however, that claims based upon a breach of
the first three sentences of Section 7.2 may be brought at any time within the
statute of limitations that applies to such claim or claims.
   11.6. Notice and Defense of Actions
     The obligations and liabilities of each Indemnifying Party hereunder shall
be subject to the following terms and conditions:
               11.6.1. Notice. Except with respect to any Scheduled Claim, the
Indemnified Party shall give written notice to the Indemnifying Parties promptly
after it becomes aware of any claim, action or proceeding (each, an “Action”) as
to which indemnity may be

43



--------------------------------------------------------------------------------



 



sought under this Section 11; provided that in any event, the Indemnified
Parties shall give written notice of an Action within thirty (30) days after
being served with the related process or legal proceeding. Such notice shall
state the nature and basis of such claims or events and the amounts thereof, to
the extent known, and shall attach copies of any complaint, demand or
arbitration notice received by the Indemnified Party. Such notice shall be given
in accordance with Section 13.1. The failure of the Indemnified Party to give
notice as provided herein shall relieve the Indemnifying Party of any obligation
under this Section 11 only if and to the extent that such failure materially
prejudices the ability of the Indemnifying Party to defend such Action, and such
failure shall in no event relieve the Indemnifying Party of any liability that
the Indemnifying Party may have to the Indemnified Party otherwise under this
Section 11.
          11.6.2. Defense of Actions.
               11.6.2.1.   (a)  Except with respect to any Scheduled Claim, in
the event that the Indemnifying Parties acknowledge in writing a duty to defend
with respect to such Action, the Indemnifying Parties shall have the right, at
their expense, to control the defense of any such Action. If the Indemnifying
Parties wish to control the defense of such Action, they shall deliver written
notice thereof to the Indemnified Parties within sixty (60) days after receipt
of the notice described in Section 11.6.1. After such notice, the Indemnifying
Parties shall engage independent internal or external legal counsel (and
reasonably acceptable to the Indemnified Parties) to assume the defense of such
Action; provided, however, that the Indemnified Party may also participate in
such defense, at its own expense; and provided, further, that any Indemnifying
Party shall not be entitled to assume the defense or control of any Action if
(i) the Indemnifying Party fails to acknowledge its duty to defend as set forth
in the preceding sentence, (ii) the Indemnified Party agrees, in writing, to
assume the defense of such Action and forego any indemnity claimed under this
Section 11, (iii) in the reasonable opinion of legal counsel for the Indemnified
Party, such Action involves the potential imposition of a criminal liability on
the Indemnified Party, its directors, officers, employees or agents, (iv) in the
reasonable opinion of legal counsel for the Indemnified Party, an actual or
potential conflict of interest exists where it is advisable for such Indemnified
Party to be represented by separate legal counsel, or (v) with respect to Parent
only, failure to stay the enforcement of such Action will result in the imminent
risk of sale, forfeiture or loss of all or any material portion of the Assets or
a material disruption in the operation of the acquired business. In the
circumstances identified in the foregoing subsections 11.6.2(a)(i) through (v),
the Indemnified Party shall be entitled to control and assume responsibility for
the defense of such Action, at the cost and expense of the Indemnifying Party.
The Indemnifying Party may, in any event, participate in such proceedings at its
own cost and expense.
                    (b) With respect to any Scheduled Claim, RMO shall have the
right and obligation, at his expense, to control the defense of such Scheduled
Claim. Parent also may participate in such defense, at its own expense. RMO
shall have the right to select and engage internal or external legal counsel
(which shall be reasonably acceptable to Parent if selected and engaged after
the date of this Agreement) to assume the defense of such Scheduled Claim. From
and after the Effective Date, the cost of the defense of all Scheduled Claims
and any claims that arise or are filed between the Effective Date and the
Closing Date shall be borne by the Parent provided, however, the cost of the
defense of any claims that arise after the date of this Agreement, but before
the Closing Date, shall be borne by RMO.

44



--------------------------------------------------------------------------------



 



               11.6.2.2.   The Indemnifying Party, in the defense of any such
Action, shall have the right in its sole discretion to settle such Action only
if (a) settlement involves only the payment of money and execution of
appropriate releases of the Indemnified Party and its Affiliates, as the case
may be, (b) there is no finding or admission of any violation of Law or
violation of the rights of any Person by the Indemnified Party or its
Affiliates, as the case may be, and (c) the Indemnified Party or its Affiliates,
as the case may be, will have no liability with respect to such compromise or
settlement. Otherwise, no such Action shall be settled or agreed to without the
prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, delayed or conditioned). If the Indemnified Party
withholds, delays or conditions its consent in an unreasonable manner, the
Indemnified Party shall not be entitled to indemnification under this Section 11
for any Loss in excess of the amount for which the Action could reasonably have
been compromised but for such withholding, delay or conditioning of consent.
               11.6.2.3.   Except with respect to any Scheduled Claim, in the
event that the Indemnifying Parties shall not agree in writing to assume the
defense of such Action or in the event the Indemnified Party assumes control of
such Action pursuant to Section 11.6.2, the Indemnified Parties may engage
internal or external legal counsel acceptable to them to assume the defense and
may contest, pay, settle or compromise any such Action on such terms and
conditions reasonably acceptable to the Indemnified Parties. If the Indemnifying
Parties are obligated to indemnify the Indemnified Parties in respect to such
Action under this Agreement, the fees and expenses of such counsel retained by
the Indemnified Parties shall constitute litigation expenses subject to
indemnification under this Section 11.
               11.6.2.4.   In the defense of any Action, regardless of who is in
control, the Indemnified Parties and the Indemnifying Parties shall fully
cooperate in good faith in connection with such defense and shall cause their
legal counsel, accountants and Affiliates to do so, and shall make available to
the other party all relevant books, records, and information (in such Person’s
control) during normal business hours, and shall furnish to each other, at the
Indemnifying Party’s expense, such other assistance as the other party may
reasonably require in connection with such defense.
   11.7. Exclusive Remedy
     Except for remedies that cannot be waived as a matter of law and remedies
available for breaches under Section 13.2, the indemnification obligations under
this Section 11 shall be the sole and exclusive remedies of the parties hereto
with respect to any breach of any representation, warranty, covenant, indemnity,
or agreement under this Agreement or any certificate delivered pursuant hereto
by any party hereto, except that nothing contained herein shall be construed as
limiting or impairing the rights and remedies that the parties hereto may have
at equity for injunctive relief and specific performance, including such
equitable remedies with respect to enforcement of rights and obligations under
Sections 2, 3.4.2, 4.3, 4.4 and 4.5.
   11.8. Treatment
     All indemnification payments under this Agreement shall be treated as
adjustments to the Merger Consideration.

45



--------------------------------------------------------------------------------



 



12. TERMINATION
   12.1. Method of Termination
     This Agreement constitutes the binding and irrevocable agreement of the
parties hereto to consummate the transactions contemplated hereby subject to the
terms and conditions contained herein, the consideration for which is the
covenants set forth in Sections 2, 3 and 4, and expenditures and obligations
incurred and to be incurred by Parent, on the one hand, and by RMO and the
Company, on the other hand, in respect of this Agreement, and this Agreement may
be terminated or abandoned only as follows:
          12.1.1. By the unanimous written consent of RMO and Parent,
notwithstanding prior approval (if any) by the board of directors of either
Parent or the Company;
          12.1.2. If any condition to the Closing under Sections 8 and 9 has not
been satisfied (or waived) by 5:00 p.m. on the one (1) year anniversary of the
Effective Date or at such other time and date as may be mutually agreed upon by
the parties in writing, RMO may terminate this Agreement by written notice given
to Parent if RMO has neither (a) proximately contributed to the occurrence of
the failure to satisfy the conditions set forth in Sections 8 and 9 by such
date, nor (b) failed to use its commercially reasonable efforts to satisfy the
conditions set forth in Sections 8 and 9;
          12.1.3. If any condition to the Closing under Sections 8 and 9 has not
been satisfied (or waived) by 5:00 p.m. on the one (1) year anniversary of the
Effective Date or at such other time and date as may be mutually agreed upon by
the parties in writing, Parent may terminate this Agreement by written notice
given to RMO and the Company if Parent has neither (a) proximately contributed
to the occurrence of the failure to satisfy the conditions set forth in Sections
8 and 9 by such date, nor (b) failed to use its commercially reasonable efforts
to satisfy the conditions set forth in Sections 8 and 9; or
          12.1.4. By either RMO or Parent if (a) there shall be any Law that
makes consummation of the transactions contemplated herein illegal or otherwise
prohibited; or (b) any judgment, injunction, order or decree permanently
enjoining any of the parties hereto from consummating the transactions
contemplated herein is entered and such judgment, injunction, order or decree
shall become final and non-appealable.
Notwithstanding anything in this Section 12.1 to the contrary, no party hereto
that is in breach of a material obligation under this Agreement shall be
entitled to terminate this Agreement except with the prior written consent of
the other party hereto.
     12.2. Procedure and Effect of Termination
          12.2.1. In the event of a termination by any party pursuant to and in
accordance with Section 12.1, such terminating party shall give prompt written
notice thereof as provided therein to the other party, and the transactions
contemplated hereby shall be abandoned and terminated, without further action by
any of the parties hereto, except as provided in Section 12.2.1.

46



--------------------------------------------------------------------------------



 



          12.2.2. In the event of a termination pursuant to Section 12.1:
               12.2.2.1.   All filings, applications and other submissions
relating to the consummation of the transactions contemplated herein shall, to
the extent practicable, be withdrawn from the Governmental Authority or other
Person to which made; and
               12.2.2.2.   No party hereto, or any of its Affiliates, nor any
shareholder, member, partner, director, officer, employee, or agent of any such
party or any of its Affiliates, shall have any liability or further obligation
to any other party hereto or any of its Affiliates, nor to any shareholder,
member, partner, director, officer, employee, or agent of such other party or
any of its Affiliates pursuant to this Agreement, except (a) that the provisions
of Sections 3.4.2, 12.2, 13.2, and 13.3 (and associated defined terms) shall
survive any such termination and not be extinguished thereby, provided that the
provisions of Section 3.4.2 shall terminate on the later of the second
anniversary of such termination or the date the Confidential Information loses
its status as a trade secret or no longer qualify as confidential under
applicable Law; and (b) any party hereto nevertheless shall be entitled to seek
any remedy to which it may be entitled at law or in equity for the violation or
breach by the other party hereto of any agreement, covenant, indemnity,
representation or warranty contained in this Agreement that occurs prior to the
termination.
13. GENERAL PROVISIONS
   13.1. Notices
     All notices, demands and requests hereunder by any party hereto to the
other party hereto shall be in writing, and shall be delivered by hand,
nationally recognized overnight courier, facsimile, or registered or certified
mail, return receipt requested, first class postage prepaid, addressed as
follows:
13.1.1. If to RMO:
Richard M. Osborne
8500 Station St., Suite 113
Mentor, OH 44060
Facsimile No. (440) 255-8645
and copies to legal counsel to RMO:
Dworken & Bernstein Co., LPA
60 South Park Place
Painesville, OH 44077
Attn: Melvyn E. Resnick and Jodi Littman Tomaszewski
Facsimile No.: (440) 352-3469
13.1.2. If to Parent:

47



--------------------------------------------------------------------------------



 



Energy West Incorporated
P.O. Box 2229
Great Falls, MT 59403
Attn: Kevin Degenstein, President and Chief Operating Officer
Facsimile No.: (406) 791-7560
and copies to legal counsel to Parent:
Kohrman, Jackson & Krantz., PLL
1375 E. Ninth Street
One Cleveland Center
Twentieth Floor
Cleveland, Ohio 44114
Attn: Marc Krantz
Facsimile No.: (216) 621-6536
and
McCarthy, Lebit, Crystal & Liffman Co., L.P.A.
101 West Prospect Avenue, Suite 1800
Cleveland, Ohio 44115-1088
Attn: Kenneth B. Liffman
Facsimile No. (216) 696-1210
          13.1.3. If delivered by hand or nationally recognized overnight
courier, the day on which a notice, demand or request is delivered shall be the
date on which such delivery is made, if delivered by facsimile, the day upon
which sender receives from its facsimile machine the correct answerback of the
addressee and confirmation of uninterrupted transmission by a transmission
report or the recipient confirming by telephone to the sender that the recipient
has received the facsimile message shall be the date on which such delivery is
made (provided a hard copy of such transmission is dispatched by first class
mail within 48 hours), and, if delivered by mail, the day on which such notice,
demand or request is received shall be the date of delivery; provided that a
notice given in accordance with this Section 13.1 but received on any day other
than a Business Day or after business hours in the place of receipt, will be
deemed to be received on the next Business Day in that place.
          13.1.4. Any party hereto may change its address or facsimile number
specified for notices herein by designating a new address or facsimile number
for notices by notice to the other party in accordance with this Section 13.1.
     13.2. Brokers
               13.2.1. Parent represents and warrants to RMO and the Company
that no investment banker, broker or finder has acted for Parent in connection
with this Agreement or the transactions. Parent hereby agrees to indemnify and
hold harmless RMO and the Company and their respective Affiliates against any
fee, loss or expense arising out of any claim by any

48



--------------------------------------------------------------------------------



 



investment banker, broker or finder employed or alleged to have been employed by
Parent or any of its Affiliates in connection with this Agreement or the
transactions contemplated herein.
               13.2.2. RMO represent and warrant to Parent that no investment
banker, broker or finder has acted for RMO or the Company or any of their
Affiliates in connection with this Agreement or the transactions contemplated
herein. RMO hereby agrees to indemnify and hold harmless Parent, any Affiliate
of Parent, and, after the Closing, the Company, against any fee, loss or expense
arising out of any claim by any investment banker, broker or finder employed or
alleged to have been employed by RMO, the Company or any of their Affiliates in
connection with this Agreement or the transactions contemplated herein.
   13.3. Expenses
     All expenses incurred by a party hereto in connection with or related to
the authorization, preparation, negotiation and execution of this Agreement and
the Closing of the transactions contemplated hereby, including all fees and
expenses of agents, representatives, legal counsel, accountants and other
technical consultants employed by such party, shall be borne solely and entirely
by the party that has incurred the same (except as otherwise expressly provided
herein), and provided that all expenses incurred by RMO shall be paid by RMO, as
opposed to the Company.
   13.4. Further Assurances
     Each party covenants that at any time, and from time to time, after the
Closing, it will execute such additional instruments and take such actions as
may be reasonably requested by the other party to confirm or perfect or
otherwise to carry out the intent and purposes of this Agreement.
   13.5. Attribution of Knowledge
     With respect to any representation or warranty set forth in this Agreement
or any other agreements, certificates or instruments delivered pursuant hereto
that is expressly qualified by: (a) the phrase “to the knowledge of RMO” or “to
the best knowledge of RMO” and variations thereof when used with respect to RMO
shall refer to matters actually known, and not constructively known, to RMO; and
(b) the phrase “to the knowledge of Parent” or “to the best knowledge of Parent”
and variations thereof when used with respect to Parent shall refer only to
matters actually known, and not constructively known, to any of the individuals
listed on Schedule 13.5(b). Without limiting the foregoing, a matter shall be
deemed to be “actually known” by an individual listed on Schedule 13.5 if such
individual has received written notice of such matter.
   13.6. Waiver
     Any failure on the part of any party hereto to comply with any of its
obligations, agreements or conditions hereunder may be waived in writing by the
other party to whom such compliance is owed. No waiver of any provision of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver.

49



--------------------------------------------------------------------------------



 



   13.7. Assignment; Binding Effect; No Third-Party Beneficiaries
     Neither this Agreement nor any of the rights, interests or obligations
under this Agreement may be assigned or delegated, in whole or in part, by
operation of law or otherwise by any party hereto without the prior written
consent of the other party hereto, and any such assignment without such prior
written consent shall be null and void, except that Parent may assign this
contract to its parent company without RMO’s or the Company’s consent, but in
such case Parent shall provide RMO and the Company with written notice of such
assignment. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and permitted assigns. No provision of this
Agreement or any agreement referenced herein shall create a third-party
beneficiary relationship or otherwise confer any benefit, entitlement or right
upon any Person other than the parties to this Agreement or such referenced
agreement, as the case may be, except for Sections 11.2 and 11.3, which are
intended to benefit and be enforceable by any of the Parent Indemnitees or the
RMO Indemnitees, respectively.
   13.8. Headings
     The section and other headings in this Agreement are inserted solely as a
matter of convenience and for reference, and are not a part of this Agreement.
References to any “Section” herein (such as “Section 5”) shall be construed to
include a reference to all subsections thereunder (i.e., 5.1, 5.1.1, ... 5.5,
5.6 ... etc).
   13.9. Entire Agreement
     This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter herein and supersedes and cancels any prior
agreements, representations, warranties, or communications, whether oral or
written, between the parties hereto relating to the transactions contemplated
hereby or the subject matter herein.
   13.10. Modifications
     Neither this Agreement nor any provision hereof may be modified, amended,
changed, waived, discharged or terminated orally, but only by an agreement in
writing signed by the party against whom or which the enforcement of such
modification, amendment, change, waiver, discharge or termination is sought.
   13.11. Governing Law
     This Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio, without regards to the principles of conflicts of
laws thereof.
   13.12. Severability
     The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be

50



--------------------------------------------------------------------------------



 



substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision,
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
   13.13. Counterparts
     This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Execution by facsimile signature shall be deemed to be, and
shall have the same effect as, execution by original signature.
   13.14. Exhibits and Schedules Incorporated
     All Exhibits and Schedules attached hereto are incorporated herein by
reference. The section numbers in the Schedules correspond to the section
numbers in this Agreement; provided, however, that any information disclosed in
the Schedules under any section number shall be deemed to be disclosed and
incorporated in any other section of this Agreement where such disclosure is
made with such specificity, or in such a context, that it is reasonably apparent
that such disclosure is applicable to such other section numbers. Prior to the
Closing Date, RMO shall supplement or amend the Schedules with respect to any
matter relating to the subject matter thereof hereafter arising which, if
existing or occurring at the date of this Agreement, would have been required to
be set forth or described in the Schedules. No supplement or amendment of any
Schedule made pursuant to this Section 13.14 shall be deemed to cure any breach
of, or expand or limit the scope of, or otherwise modify or affect any
representations or warranty made in this Agreement unless the parties agree
thereto in writing unless the omitted item is an obligation, liability or other
matter which occurred or was incurred by the Company in the Ordinary Course of
Business.
   13.15. Joint Preparation
     The parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.
   13.16. Performance by Affiliates
     Any obligation of any party hereto owed to any other party hereto under
this Agreement, which obligation is performed, satisfied or fulfilled by an
Affiliate of such party, shall be deemed to have been performed, satisfied or
fulfilled by such party.
   13.17. Consent to Jurisdiction; Waivers of Trial by Jury
     Each party irrevocably agrees that any legal action or proceeding arising
out of or relating to this Agreement or for recognition and enforcement of any
judgment in respect hereof or

51



--------------------------------------------------------------------------------



 



thereof brought by another party hereto or its successors or assigns may be
brought and determined in the United States District Court, Northern District of
Ohio and each party hereby irrevocably submits with regard to any action or
proceeding for itself and in respect to its property, generally and
unconditionally, to the nonexclusive jurisdiction of the aforesaid courts. Each
party hereto hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement, (a) any claim that it is not personally subject
to the jurisdiction of the above-named courts for any reason other than the
failure to lawfully serve process, (b) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (c) to the fullest extent permitted by applicable law, that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum,
(ii) the venue of such suit, action or proceeding is improper and (iii) this
Agreement, or the subject matter hereof or thereof, may not be enforced in or by
such courts. Each party hereto further agrees that service of any process,
summons, notice or document by U.S. registered mail to such party’s respective
address set forth in Section 13 shall be effective service of process for any
action, suit or proceeding with respect to any matters to which it has submitted
to jurisdiction in this Section 13.17. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING RELATING
TO A DISPUTE AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO.
[Signatures On The Following Page]

52



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party hereto has caused this Agreement and Plan of
Merger to be executed on its behalf, all as of the day and year first above
written.

     
 
  The Company:
 
   
 
  Great Plains Land Development Company, LTD
 
   
 
  /s/ Richard M. Osborne
 
   
 
  Richard M. Osborne, Sole Member
 
   
 
  Member:
 
   
 
  /s/ Richard M. Osborne
 
   
 
  Richard M. Osborne, Trustee
 
   
 
  Parent:
 
   
 
  ENERGY WEST, INCORPORATED
 
   
 
  By: /s/ Kevin J. Degenstein
 
   
 
  Kevin J. Degenstein, President

53



--------------------------------------------------------------------------------



 



EXHIBIT A
to
Agreement and Plan of Merger
Form of RMO’s and the Company’s Closing Certificate
[TO COME]

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
to
Agreement and Plan of Merger
Form of Parent’s Closing Certificate
[TO COME]

B-1